 

Exhibit 10.17b

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

 

 

 

 

 

 

 

 

 


NOTE PURCHASE AGREEMENT

 

 

dated January 9, 2015

 

 

 

 

 

 

 

 

 

 

FTE SOLAR I, LLC

Issuer

SOLARCITY FINANCE COMPANY, LLC

as Originator and Servicer

SOLARCITY CORPORATION

as Parent and Manager

CERTAIN PURCHASERS
AND FUNDING AGENTS PARTY HERETO

and

 

CREDIT SUISSE AG, NEW YORK BRANCH
as Administrative Agent

 

 

 

 

 

 

 

SOLAR LOAN BACKED VARIABLE FUNDING NOTES

 

 

CLASS A NOTES AND CLASS B NOTES

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

Article I

 

DEFINITIONS

 

1

Section 1.1

 

Definitions.

 

1

Section 1.2

 

Other Terms

 

1

Section 1.3

 

Computation of Time Periods

 

1

Article II

 

PURCHASE OF NOTES

 

1

Section 2.1

 

Purchase

 

1

Section 2.2

 

Increase of Purchaser Invested Amounts

 

2

Section 2.3

 

Breakage Costs; Liquidation Fees; Increased Costs; Capital Adequacy; Illegality;
Additional Indemnifications.

 

5

Section 2.4

 

Voluntary Reduction of Aggregate Outstanding Note Balance and Facility Limit;
Extension

 

6

Section 2.5

 

Fees

 

7

Section 2.6

 

Right of Setoff

 

7

Section 2.7

 

Interest

 

8

Section 2.8

 

Principal; Maturity Date.

 

8

Section 2.9

 

Payments and Computations, Etc.

 

8

Article III

 

REPRESENTATIONS, WARRANTIES, COVENANTS and conditions precedent; delivery of
information

 

8

Section 3.1

 

Representations and Warranties of the SolarCity Entities.

 

8

Section 3.2

 

Covenants of the SolarCity Entities.  

 

12

Section 3.3

 

Tax Treatment

 

15

Section 3.4

 

Conditions Precedent

 

16

Section 3.5

 

Annual Certificate

 

17

Section 3.6

 

Periodic Notices and Reports

 

17

Section 3.7

 

Representation and Warranties of the Purchasers

 

18

Section 3.8

 

Rating

 

18

Article IV

 

INDEMNIFICATION; EXPENSES; RELATED MATTERS

 

18

Section 4.1

 

Indemnities by the Issuer

 

18

Section 4.2

 

Taxes

 

21

Section 4.3

 

Other  Tax Costs, Expenses and Related Matters

 

23

Section 4.4

 

Indemnification

 

23

Article V

 

THE ADMINISTRATIVE AGENT AND FUNDING AGENTS

 

24

Section 5.1

 

Appointment; Nature of Relationship

 

24

Section 5.2

 

Powers

 

25

Section 5.3

 

General Immunity

 

25

Section 5.4

 

No Responsibility for Increases, Creditworthiness, Trust Estate, Recitals, Etc.

 

25

Section 5.5

 

Action on Instructions of Purchasers

 

25

Section 5.6

 

Employment of Agents and Counsel

 

26

Section 5.7

 

Reliance on Documents; Counsel

 

26

Section 5.8

 

The Administrative Agent’s Reimbursement and Indemnification

 

26

- i –

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

 

 

Page

Section 5.9

 

Rights as a Purchaser

 

26

Section 5.10

 

Purchaser Credit Decision

 

27

Section 5.11

 

Successor Administrative Agent

 

27

Section 5.12

 

Transaction Documents; Further Assurances

 

27

Section 5.13

 

Funding Agent Appointment; Nature of Relationship

 

27

Section 5.14

 

Funding Agent Powers

 

28

Section 5.15

 

Funding Agent General Immunity

 

28

Section 5.16

 

Funding Agent Responsibility for Increases, Creditworthiness, Trust Estate,
Recitals, Etc.

 

28

Section 5.17

 

Funding Agent Action on Instructions of Purchasers

 

29

Section 5.18

 

Funding Agent Employment of Agents and Counsel

 

29

Section 5.19

 

Funding Agent Reliance on Documents; Counsel

 

29

Section 5.20

 

Funding Agent’s Reimbursement and Indemnification

 

29

Section 5.21

 

Funding Agent Rights as a Purchaser

 

30

Section 5.22

 

Funding Agent Purchaser Credit Decision

 

30

Section 5.23

 

Funding Agent Successor Funding Agent

 

30

Section 5.24

 

Funding Agent Transaction Documents; Further Assurances

 

30

Article VI

 

MISCELLANEOUS

 

31

Section 6.1

 

Term of Agreement

 

31

Section 6.2

 

Waivers; Amendments

 

31

Section 6.3

 

Notices, Etc

 

32

Section 6.4

 

Governing Law; Submission to Jurisdiction; Integration

 

32

Section 6.5

 

Severability

 

33

Section 6.6

 

Counterparts

 

33

Section 6.7

 

Binding Effect

 

33

Section 6.8

 

Confidentiality.

 

34

Section 6.9

 

No Bankruptcy Petition

 

35

Section 6.10

 

No Recourse

 

35

Section 6.11

 

Setoff

 

36

Section 6.12

 

Further Assurances

 

36

Section 6.13

 

USA Patriot Act

 

36

Schedule I

 

Conduits, Alternate Purchasers and Non-Conduit Committed Purchasers

 

 

Schedule 3.1(k)

 

Organizational Chart

 

 

Schedule 3.1(n)

 

Environmental Matters

 

 

Exhibit A

 

Form of Borrowing Notice

 

 

Exhibit B

 

Index of Closing Documents

 

 

Annex A

 

Standard Definitions

 

 

 

 

- ii –

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

This NOTE PURCHASE AGREEMENT (this “Agreement”), dated January 9, 2015, by and
among FTE SOLAR I, LLC, as Issuer, SOLARCITY FINANCE COMPANY, LLC, as Originator
and as Servicer, SOLARCITY CORPORATION, as Parent and as Manager, the PURCHASERS
(as hereinafter defined) from time to time parties hereto, the agent bank for
each Purchaser Group from time to time party hereto (each such party, together
with their respective successors in such capacity, a “Funding Agent”) and CREDIT
SUISSE AG, NEW YORK BRANCH, in its capacity as agent for the Purchasers and the
Funding Agents (the “Administrative Agent”).

PRELIMINARY STATEMENT

WHEREAS, the Issuer and U.S. Bank National Association, a national banking
association, as Indenture Trustee (in such capacity, the “Indenture Trustee”)
have entered into an Indenture, dated as of January 9, 2015, for the purpose of
authorizing the issuance, authentication and delivery by the Issuer of its Solar
Loan Backed Variable Funding Notes.

NOW, THEREFORE, the parties hereto hereby agree as follows:

Article I

DEFINITIONS

Section 1.1Definitions.  

All capitalized terms used herein shall have the meanings herein specified in
the “Standard Definitions” attached hereto as Annex A or as specified in the
Indenture or if not defined therein, in the applicable Transaction Document.

Section 1.2Other Terms

.  All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  The symbol “$” shall mean the lawful currency of the
United States of America.  All terms used in Article 9 of the UCC as in effect
in the State of New York, and not specifically defined herein, are used herein
as defined in such Article 9.

Section 1.3Computation of Time Periods

.  Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each means “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date.”  The definitions of all terms defined herein
shall include the singular as well as the plural form of such terms and the
masculine of such terms as well as the feminine and neuter genders of such
terms.

Article II

PURCHASE OF NOTES

Section 2.1Purchase

.    Upon the terms and subject to the conditions set forth herein, each Conduit
or Alternate Purchaser which is a member of a Purchaser Group party hereto on
the Initial Funding Date may, in its sole discretion, and each Non-Conduit
Committed Purchaser shall, purchase from the Issuer, without recourse except as
provided herein and in the other Transaction Documents, either a Class A Note or
Class B Note, as the case may be, in a

1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

principal amount equal to the product of (x) the Applicable Commitment
Percentage as of the Initial Funding Date with respect to such Purchaser Group
or Non-Conduit Permitted Purchaser, as applicable, and (y) the product of the
applicable Funding Percentage and the amount specified by the Issuer as the
initial Aggregate Outstanding Note Balance in the first Borrowing Notice
delivered pursuant to Section 2.2(a)(v) hereof (the “Initial Aggregate
Outstanding Note Balance”).

If any such Conduit elects, in its sole discretion, not to purchase a Note on
the Initial Funding Date, the Issuer shall be deemed to have requested that the
Alternate Purchasers which are members of the Purchaser Group of which such
Conduit is a member, purchase such Note, and, if the conditions set forth in
Sections 2.2(a) and 3.3 hereof are satisfied, each such Alternate Purchaser
shall purchase a Note in a principal amount equal to the product of (x) the
Alternate Purchaser Percentage for such Alternate Purchaser, (y) the Applicable
Commitment Percentage as of the Closing Date with respect to such Purchaser
Group and (z) the product of the applicable Funding Percentage and the Initial
Aggregate Outstanding Note Balance.  Such Notes accrue interest as described in
the Indenture from and including the Closing Date.  

The Notes purchased by and conveyed, transferred and assigned to each Purchaser
Group or Non-Conduit Committed Purchaser shall be delivered to and registered in
the name of, (x) in the case of a Note of a Purchaser Group, the Funding Agent
for such Purchaser Group, as agent for the members of such Purchaser Group, or
(y) in the case of a Note of a Non-Conduit Committed Purchaser, such Non-Conduit
Committed Purchaser, and in each case shall be for an aggregate principal amount
of up to such Purchaser Group’s or such Non-Conduit Committed Purchaser’s
Purchaser Commitment Amount.  For the avoidance of doubt, such initial funding
and Initial Aggregate Outstanding Note Balance shall be considered an “Increase”
and a “Notes Increase Amount,” respectively (each such term as defined in
Section 2.2(a) hereof).

Section 2.2Increase of Purchaser Invested Amounts

 

(a)Upon the terms and subject to the conditions set forth herein (i) on the
Initial Funding Date the Issuer shall sell a Class A Note or Class B Note, as
applicable, to each Conduit and/or the Alternate Purchasers which are members of
the Purchaser Group of which such Conduit is a member as described in Section
2.1 hereof and each Non-Conduit Committed Purchaser and (ii) on any Business Day
thereafter during the Revolving Period (x) the Issuer may, at its option, sell
to each Purchaser, and (y) each Non-Conduit Committed Purchaser shall purchase
from the Issuer, each Conduit may, in its sole discretion, purchase from the
Issuer, and/or each such Alternate Purchaser shall, in accordance with Section
2.2(b) hereof, purchase from the Issuer, its Applicable Commitment Percentage of
the product of the Funding Percentage and an increase (an “Increase”) in the
aggregate outstanding amount of the Notes (the amount of each such Increase, a
“Notes Increase Amount”) at the request of the Issuer in accordance with Section
2.14 of the Indenture; provided, however, that:

(i)the Purchaser Invested Amount with respect to each Purchaser Group or
Non-Conduit Committed Purchaser shall not exceed the Purchaser Commitment Amount
for such Purchaser Group or Non-Conduit Committed Purchaser, as applicable,
after giving effect to such Increase;

2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)the SolarCity Entities, as applicable, shall have complied with all of their
respective covenants and agreements contained in this Agreement, the Indenture,
the Servicing Agreement, the Sale and Contribution Agreement, the Management
Agreement and any other Transaction Document, as applicable;

(iii)the Revolving Period has not ended and no Amortization Event, Potential
Amortization Event, Default, or Event of Default shall have occurred and be
continuing on such Funding Date, and no Amortization Event, Potential
Amortization Event, Default, or Event of Default would occur after giving effect
to such Increase;

(iv)by 3:00 P.M. (New York City time), at least two Business Days preceding each
proposed Funding Date, the Issuer shall have delivered to the Administrative
Agent an electronic copy of a “Borrowing Notice” in substantially the form of
Exhibit A hereto which will contain a certification of an authorized officer of
the Issuer stating, among other things, that the Aggregate Outstanding Note
Balance will not exceed the Total Borrowing Base after giving effect to such
Increase, which certificate will set forth the Total Borrowing Base, the Class A
Borrowing Base, the Class B Borrowing Base and provide all data used, in Excel
format, to calculate the Total Borrowing Base, the Class A Borrowing Base and
the Class B Borrowing Base as of such Funding Date; and the Administrative Agent
shall forward such Borrowing Notice to the Conduit on the same Business Day it
receives the same, together with confirmation of the amount of funding being
requested from the Conduit;

(v)after giving effect to such Increase, the Aggregate Outstanding Note Balance
will not exceed the Total Borrowing Base, the Outstanding Note Balance of the
Class A Notes will not exceed the Class A Borrowing Base and the Outstanding
Note Balance of the Class B Notes will not exceed the Class B Borrowing Base;

(vi)after giving effect to such Increase, the Aggregate Outstanding Note Balance
will not exceed the Facility Limit;

(vii)after giving effect to such Increase, the Issuer shall have deposited (or
caused to be deposited) into the Liquidity Reserve Account (without giving
effect to the deposit of any Available Funds pursuant to Section 5.05 of the
Indenture) an amount equal to the amount, if any, necessary to cause the amounts
on deposit in the Liquidity Reserve Account to equal the Liquidity Reserve
Account Required Balance after giving effect to such Increase;

(viii)the Issuer shall be in compliance with the Hedge Requirements;

(ix)all of the representations and warranties of the SolarCity Entities made
herein and in any other Transaction Document shall be true and correct as of
such date (except to the extent any such representation or warranty expressly
relates to an earlier date including representations and warranties made as to
financial information

3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

which is presented as of a specific date and public filings which relate to
their day of filing, each of which shall be true and correct as of such earlier
date);

(x)on or prior to such Funding Date, the Custodian shall have possession of a
Custodian File for each Borrowing Base Solar Loan and shall have acknowledged to
the Indenture Trustee and the Administrative Agent such possession and its
undertaking to hold each such original Obligor Note and the related Custodian
File for each Borrowing Base Solar Loan for purposes of perfection of the
Indenture Trustee’s interests in such original Solar Loans and the related
Custodian Files; provided that the fact that any document not required to be in
its respective Custodian File pursuant to the Sale and Contribution Agreement is
not in the possession of the Custodian in its respective Custodian File shall
not constitute a failure to satisfy this condition;

(xi)each electronic original Obligor Note is maintained on the systems of a
third-party custodian acceptable to the Administrative Agent;

(xii)the Issuer shall have delivered to the Administrative Agent an updated
Schedule of Solar Loans for all Borrowing Base Solar Loans owned by the Issuer;

(xiii)all conditions precedent and other obligations related to the delivery,
conveyance and Grant of the related Additional Solar Loans in Section 5 of the
Sale and Contribution Agreement and Section 8.02 of the Indenture have been
satisfied; and

(xiv)the Notes Increase Amount is at least $1,000,000.

On each Funding Date, each Purchaser Group shall pay to the related Funding
Agent, and each Funding Agent and Non-Conduit Committed Purchaser shall pay to
the Issuer pursuant to the instructions in the related Borrowing Notice,
immediately available funds in an amount equal to the Applicable Commitment
Percentage with respect to such Purchaser Group or Non-Conduit Committed
Purchaser of the Funding Percentage of the applicable Notes Increase Amount with
respect to such Funding Date.

(b)Each Conduit may fund any Increase in accordance with the terms of Section
2.2(a) hereof; provided, however, that if a Conduit elects, in its sole
discretion, not to fund its entire Applicable Commitment Percentage of its
Funding Percentage of the Notes Increase Amount with respect to any Funding Date
or if any Funding Agent otherwise provides notice to the Administrative Agent
that the Alternate Purchasers in the Purchaser Group with respect to which it is
acting as Funding Agent will provide such funding, the Issuer shall be deemed to
have requested that such Alternate Purchasers fund such portion of the Notes
Increase Amount and each such Alternate Purchaser shall fund its Alternate
Purchaser Percentage of such portion of the related Funding Percentage of the
Notes Increase Amount if the conditions set forth in Section 2.2(a) hereof are
satisfied.  Absent the circumstances described in the proviso in the immediately
preceding sentence, the Issuer may not request any Alternate Purchaser to fund
any portion of any Notes Increase Amount.

4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(c)The acceptance of funds by the Issuer pursuant to this Section 2.2 in
connection with an Increase shall be deemed to be a certification by the Issuer
that the conditions specified in clauses (i) through (xiv) of Section 2.2(a)
hereof have been satisfied with respect to such Increase.

Section 2.3Breakage Costs; Liquidation Fees; Increased Costs; Capital Adequacy;
Illegality; Additional Indemnifications.

(a)Breakage Costs and Liquidation Fees.  

(i)If a Note Increase Amount is not funded on the Funding Date specified by the
Issuer in the Borrowing Notice for any reason other than default by the
Purchasers, the Issuer hereby agrees to pay Breakage Costs, if any.

(ii)The Issuer further agrees to pay all Liquidation Fees associated with a
reduction of the Note Increase Amount at any time.  The Issuer shall not be
responsible for any Liquidation Fees or any other loss, cost, or expenses
arising at the time of, and arising solely as a result of, any assignment made
pursuant to Section 6.7 hereof and the reallocation of any portion of the Note
Increase Amount of the Purchaser making such assignment unless, in each case,
such assignment is requested by the Issuer.

(b)Increased Costs.  If (i) the introduction of or any change (including,
without limitation, any change by way of imposition or increase of reserve
requirements) in or in the interpretation of any law or regulation by a
Governmental Authority, (ii) the compliance by any Purchaser, the Administrative
Agent or any Affiliate thereof (each of which, an “Affected Party”) with any
guideline or request from any Governmental Authority (whether or not having the
force of law) or (iii) any Change in Law, (A) shall subject an Affected Party to
any Tax (except for Taxes (including franchise Taxes) imposed on the overall net
income or net profits of such Affected Party by any jurisdiction with respect to
which the Affected Party has a present or former connection (other than any
connection arising from such Affected Party having executed, delivered become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, or enforced any Transaction Document), duty or other charge with respect to
the Trust Estate, the obligation to purchase Increases hereunder, or on any
payment made hereunder, (B) shall impose, modify or deem applicable any reserve
requirement (including, without limitation, any reserve requirement imposed by
the Board of Governors of the Federal Reserve System), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Affected Party, or (C) shall impose any other condition
affecting the Trust Estate or the rights of any Purchaser and the Administrative
Agent hereunder, the result of which is to increase the cost to any Affected
Party under this Agreement or to reduce the amount of any sum received or
receivable by an Affected Party under this Agreement, then within ten Business
Days after written demand by such Affected Party, the Issuer shall pay directly
to such Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost incurred or such reduction
suffered to the extent such additional or increased costs or reduction are
incurred or suffered in connection with the Trust Estate, any obligation to
purchase Increases hereunder, any

5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

of the rights of such Purchaser or the Administrative Agent hereunder, or any
payment made hereunder.

(c)Capital Adequacy.  If (i) the introduction of or any change after the Closing
Date in or in the interpretation of any law, guideline, rule, regulation,
directive or request, (ii) compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request from any central bank or other
Governmental Authority or agency (whether or not having the force of law),
including, without limitation, compliance by an Affected Party with any request
or directive regarding capital adequacy, or (iii) any other Change in Law has or
would have the effect of reducing the rate of return on the capital of any
Affected Party as a consequence of its obligations hereunder or arising in
connection herewith to a level below that which any such Affected Party could
have achieved but for such introduction, change, compliance or Change in Law
(taking into consideration the policies of such Affected Party with respect to
capital adequacy) by an amount deemed by such Affected Party to be material,
then from time to time, within ten Business Days after written demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Issuer shall pay directly to such Affected Party
such additional amount or amounts as will compensate such Affected Party for
such reduction.

(d)Illegality.  If as a result of any event or circumstance similar to those
described in 2.3(b), or 2.3(c) hereof, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding of Notes Increase Amounts or the maintenance
of Increases hereunder, then within ten Business Days after written demand by
such Affected Party, the Issuer shall pay to such Affected Party such additional
amount or amounts as may be necessary to reimburse such Affected Party for any
amounts paid by it.

(e)In determining any amount provided for in this Section 2.3, the Affected
Party may use any commercially reasonable averaging and attribution
methods.  Any Affected Party making a claim under this Section 2.3 shall submit
to the Issuer a certificate as to such additional or increased cost or
reduction, which certificate shall be conclusive absent manifest error.

Section 2.4Voluntary Reduction of Aggregate Outstanding Note Balance and
Facility Limit; Extension

.    

(a)The Issuer shall have the right on any Business Day and from time to time to
reduce the Aggregate Outstanding Note Balance, in whole or in part, upon at
least five Business Days’ prior written notice to the Administrative Agent
(unless a lesser notice period is acceptable to the Administrative Agent), which
notice shall specify the proposed prepayment date and the amount of such
prepayment (in the aggregate and by Purchaser), provided that (i) any such
prepayments shall be made only as provided in Section 6.01 of the Indenture,
(ii) any partial prepayment under Section 6.01 of the Indenture shall be equal
to a minimum of $1,000,000 (unless a lesser amount is agreed to by the
Administrative Agent), and (iii) such reduction shall be made among the Class A
Notes and the Class B Notes, based on the related Funding Percentages and pro
rata among the Purchaser Groups and Non-Conduit Committed

6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Purchasers based on their respective Purchaser Invested Amounts.  If any such
notice is given, the amount specified in such notice shall be presumed correct
absent manifest error and shall be due and payable on the date specified
therein.  Each notice of prepayment shall be irrevocable and binding on the
Issuer.  

(b)The Issuer may, on any Business Day, upon written notice given to the
Administrative Agent not later than two Business Days prior to the date of the
proposed action (which notice may be conditioned upon any event), terminate in
whole or reduce in part, on a pro rata basis, the Unused Portion with respect to
each Purchaser Group; provided, however, that (A) any partial reduction shall be
in the amount of $500,000 or an integral multiple thereof and (B) any Purchaser
Commitment Amount so reduced may not be increased again without the written
consent of the Committed Purchasers.  As used herein, the “Unused Portion” shall
mean with respect to a Purchaser Group on any day the excess of (x) the
Purchaser Commitment Amount of such Purchaser Group as of 5:00 P.M. (New York
City time) on such day, over (y) the Purchaser Invested Amount as of 5:00 P.M.
(New York City time) on such day.

(c)No earlier than 364 days, and no later than 90 days, prior to the Maturity
Date, the Issuer may deliver written notice to the Administrative Agent
requesting an extension of such Maturity Date.  The Administrative Agent shall
respond to such request no later than 30 days following the date of its receipt
of such request, indicating whether it is considering such request and
preliminary conditions precedent to any extension of the Maturity Date as the
Administrative Agent determines to include in such response.  The Administrative
Agent’s failure to respond to a request delivered by the Issuer pursuant to this
Section 2.4 shall not be deemed to constitute any agreement by the
Administrative Agent to any such extension. The granting of any extension of the
Maturity Date requested by the Issuer shall be in the mutual discretion of the
Issuer and the Administrative Agent, with the consent of the Consenting Lender
and Purchaser Groups and/or Non-Conduit Committed Purchasers having Applicable
Commitment Percentages aggregating more than 51% of each of the Class A Facility
Limit and the Class B Facility Limit.

Section 2.5Fees

.  The Issuer and the Parent shall be jointly and severally obligated to pay or
cause to be paid such fees as are set forth in the Fee Letters at the times and
in the amounts set forth therein and any Unused Fees due on a Payment Date.

Section 2.6Right of Setoff

.  Each Purchaser Group and Non-Conduit Committed Purchaser is hereby authorized
(in addition to any other rights it may have) at any time after the Revolving
Period ends occurs with respect to such Purchaser Group or Non-Conduit Committed
Purchaser to setoff, appropriate and apply (without presentment, demand, protest
or other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by any member of such Purchaser Group or by such
Non-Conduit Committed Purchaser to, or for the account of, the Issuer against
all amounts owing by the Issuer to any member of such Purchaser Group or to such
Non-Conduit Committed Purchaser under this Agreement, provided that no Purchaser
shall setoff against any property of the Issuer which shall have been pledged to
the Indenture Trustee or in which the Indenture Trustee shall have been granted
an interest.

7

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 2.7Interest.  The holders of the Class A Notes shall be entitled to the
Class A Interest Distribution Amount payable on each Payment Date in accordance
with Section 5.05 of the Indenture and the holders of the Class B Notes shall be
entitled to the Class B Interest Distribution Amount payable on each Payment
Date in accordance with Section 5.05 of the Indenture.

Section 2.8Principal; Maturity Date.  Each Note shall be due and payable in full
on the Maturity Date.

Section 2.9Payments and Computations, Etc.

(a)All amounts to be paid or deposited by the Issuer, the Originator, the
Manager or the Servicer hereunder shall be paid or deposited in accordance with
the terms hereof no later than 3:00 P.M. (New York City time) on the day when
due in immediately available funds.  Pursuant to the Indenture, the Indenture
Trustee shall pay all amounts paid to or deposited with it for payment to any
Purchaser Groups or Non-Conduit Committed Purchasers in accordance with the
terms of the Indenture.  Each of the Issuer, the Originator, the Manager or the
Servicer shall, to the extent permitted by Law, pay to or deposit with the
Indenture Trustee, for the benefit of each Purchaser Group and each Non-Conduit
Committed Purchaser, upon demand, interest on all amounts that it is required to
pay or deposit hereunder that are not paid or deposited when due hereunder shall
bear interest at the rate used to calculate the Cost of Funds and the Class A
Applicable Margin and the Class B Applicable Margin.  All computations of
interest payable at the CP Rate, the Adjusted LIBOR Rate or the LIBOR Rate and
all per annum fees hereunder shall be made on the basis of a year of 360 days
for the actual number of days (including the first but excluding the last day)
elapsed.  Any computations by the Administrative Agent of amounts payable by the
Issuer, the Originator, the Manager or the Servicer hereunder shall be binding
upon the Issuer, the Originator or the Servicer, as applicable, absent manifest
error.

(b)All payments to be made in respect of fees, if any, due to the Administrative
Agent or any Purchaser from the Issuer hereunder shall be made on the date when
due without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Issuer, and without setoff, counterclaim or other
deduction of any nature, and an action therefor shall immediately accrue.  The
Issuer hereby authorizes and directs the Administrative Agent to charge the
Issuer for all such fees due from the Issuer hereunder when due.  The Issuer
agrees that, to the extent there are insufficient funds in the Collection
Account, to make any payment when due, the Issuer shall immediately pay to the
Administrative Agent all amounts due that remain unpaid.  

Article III

REPRESENTATIONS, WARRANTIES, COVENANTS and conditions precedent; delivery of
information

Section 3.1Representations and Warranties of the SolarCity Entities.  As of the
Closing Date and as of each Funding Date, the Issuer, the Originator, the
Manager, the Parent and the Servicer, each as to itself only and not as to any
other party, represent and warrant to the

8

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Administrative Agent, each Funding Agent and each Purchaser, that all of its
representations and warranties set forth in the Transaction Documents to which
it is a party are true and correct as of such day as though made on and as of
such day (except for representations or warranties which speak of another date,
which representations and warranties shall be true and correct as of such other
date), in each case as represented or warranted by such party in the Transaction
Document to which it is a party.  Additionally, the Issuer, the Originator, the
Manager, the Parent (to the extent explicitly mentioned in any of the following
subsections) and the Servicer, as applicable, each as to itself only and not as
to any other party, represent and warrant as follows as of the Closing Date and
as of each Funding Date:

(a)Perfection of Security Interests in the Trust Estate.  With respect to the
Issuer, payment of principal and interest on the Notes and the prompt observance
and performance by the Issuer of all of the terms and provisions of this
Agreement and the Indenture are secured by the Trust Estate.  Upon the issuance
of the Notes, the Indenture will create a security interest (as defined in the
applicable UCC) in the Trust Estate in favor of the Indenture Trustee to secure
amounts payable under the Notes, the Indenture and this Agreement, which
security interest is perfected and superior to and prior to all other Liens
(other than any Permitted Liens) and is enforceable as such against all
creditors of and purchasers from the Issuer.

(b)Not an Investment Company or Holding Company.  The Issuer is not an
“investment company” or an “affiliated person” of or “promoter” or “principal
underwriter” for an “investment company” as such terms are defined in the 1940
Act, nor is the Issuer otherwise subject to regulation thereunder and the Issuer
does not rely solely on the exemption from the definition of "investment
company" in Section 3(c)(1) and/or 3(c)(7) of the 1940 Act (although such
exemptions may be available).

(c)Bulk Sales.  With respect to the Issuer, no transaction or series of
transactions contemplated by the Indenture requires compliance with any bulk
sales act or similar law.

(d)Transfers Under the Sale and Contribution Agreement.  Each Additional Solar
Loan has been purchased by the Issuer from the Originator pursuant to and in
accordance with the terms of the Sale and Contribution Agreement.

(e)Preference; Voidability.  The Issuer shall have given reasonably equivalent
value to the Originator in consideration for the transfer to it of the Solar
Loans from the Originator, and each such transfer shall not have been made for
or on account of an antecedent debt owed by the Originator to it and no such
transfer is or may be voidable under any section of the Bankruptcy Code.

(f)Material Adverse Change.  There has not been a material adverse change with
respect to the business or operations of any of the Issuer, the Originator, the
Servicer, the Manager or the Parent, in each case that could materially inhibit
such Person’s ability to perform its respective obligations under the
Transaction Documents to which it is a party.

(g)Accuracy of Information.  All written information that has been made
available by the Issuer or any Affiliate thereof to Administrative Agent or any
Purchaser in

9

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

connection with the transactions contemplated by this Agreement and the other
Transaction Documents described in clause (a) of the definition thereof (such
information to be taken as a whole, including, without limitation, updated or
supplemented information), or that has been furnished by the Issuer or any
Affiliate thereof to any third party in connection with the preparation and
delivery by such third party of a report or certificate to Administrative Agent,
the Indenture Trustee or any Purchaser, is complete and correct in all material
respects, and does not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading under the circumstances in which they are
made, and (ii) to the Issuer’s knowledge, each third party report or certificate
furnished by or on behalf of the Issuer or any Affiliate thereof to the
Administrative Agent or any Purchaser, is complete and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading under the circumstances in which they are
made; provided, however, that in each case no representation or warranty is made
with respect to projections, assumptions or other forward-looking statements.

(h)Taxes.  Each SolarCity Entity has timely filed all federal, state,
provincial, territorial, foreign and other tax returns and reports required to
be filed under applicable law, and has timely paid all federal, state, foreign
and other taxes, assessments, fees and other governmental charges levied or
imposed upon it or its properties, income or assets otherwise that have become
due and payable, except those which are being contested in good faith by
appropriate actions diligently conducted and for which adequate reserves have
been provided in accordance with GAAP.  No tax lien or similar adverse claim has
been filed with respect to the Issuer’s property, and no claim is being
asserted, against the Issuer or its property with respect to any tax,
assessment, fee or other governmental charge.  Any taxes, fees and other
governmental charges due and payable by any SolarCity Entity in connection with
the execution and delivery of this Agreement and the other Transaction Documents
and the transactions contemplated hereby or thereby have been timely paid or
shall have been paid if and when due.  

(i)No Changes to Obligor Collections Policy and Reassignment Policy.  The
Servicer represents and warrants that since the Closing Date, there have been no
changes in the Obligor Collections Policy or the Reassignment Policy, other than
changes that were made in accordance with the terms of the Servicing Agreement.

(j)No Servicer Event of Default or Manager Termination Event.  The Servicer
represents that no event has occurred and is continuing or would result from a
purchase in respect of a Borrowing Base Solar Loan, which constitutes a Servicer
Event of Default.  The Manager represents and warrants that no event has
occurred and is continuing or would result from a purchase in respect of a
Borrowing Base Solar Loan, which constitutes a Manager Termination Event.

(k)Organization.  The organizational chart attached hereto as Schedule 3.1(k)
with respect to the Originator and each of its direct and indirect subsidiaries
is true and correct as of the Closing Date and there has been no Change of
Control with respect to the Originator.

10

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(l)Financial Statements.  The Parent and the Servicer hereby represent and
warrant that the audited fiscal year ended December 31, 2013 and the unaudited
fiscal quarter ended June 30, 2014 consolidated and/or combined financial
statements of the Parent and the Servicer heretofore delivered to the
Administrative Agent were prepared in accordance with GAAP in effect on the date
such statements were prepared and fairly present, in all material respects, the
consolidated and/or combined financial condition and operations of the Parent
and the Servicer at such date and the consolidated results of its operations for
the period then ended.

(m)Compliance with Margin Regulations.  The Issuer is not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.  

(n)Environmental Matters.  Except as set forth in Schedule 3.1(n) hereto and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect with
respect to the Issuer or the Trust Estate, no SolarCity Entity (i) has failed to
comply with any environmental law or to obtain, maintain or comply with any
permit, license or other approval required under any environmental law, (ii) has
become subject to any liability in respect of an environmental law, or (iii) has
received notice of any claim with respect to any liability in respect of an
environmental law.

(o)Insurance.  Each SolarCity Entity is covered by insurance in such amounts and
coverage as are in accordance with prudent industry practice.  

(p)Intellectual Property.  Each SolarCity Entity owns or licenses or otherwise
has the right to use all licenses, permits, trademarks, trademark applications,
patents, patent applications, service marks, tradenames, copyrights, copyright
applications, franchises, authorizations and other intellectual property rights
that are necessary for the operation of its businesses in order to perform its
obligations under the Transaction Documents, without infringement upon or
conflict with the rights of any other Person with respect thereto.

(q)OFAC and Patriot Act.  Neither the Issuer nor any of its officers, directors
or employees appears on the Specially Designated Nationals and Blocked Persons
List published by the Office of Foreign Assets Control (“OFAC”) or is otherwise
a person with which any U.S. person is prohibited from dealing under the laws of
the United States, unless authorized by OFAC.  The Issuer does not conduct
business or complete transactions with the governments of, or persons within,
any country under economic sanctions administered and enforced by OFAC.  The
Issuer will not directly or indirectly use the proceeds from the Notes, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person to fund any activities of or business with any
person that, at the time of such funding, is the subject of economic sanctions
administered or enforced by OFAC, or is in any country or territory that, at the
time of such funding or facilitation, is the subject of economic sanctions
administered or enforced by OFAC.  The Issuer is not in violation of Executive
Order No. 13224 or the Patriot Act.

11

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(r)Foreign Corrupt Practices Act.  None of the Issuer or any director, officer,
agent or employee of the Issuer, has used any of the proceeds of any Note (i)
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity, (ii) to make any direct or indirect unlawful
payment to any government official or employee from corporate funds, (iii) to
violate any provision of the U.S. Foreign Corrupt Practices Act of 1977 or
similar law of a jurisdiction in which the Issuer conducts its business and to
which they are lawfully subject, or (iv) to make any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.

(s)No Registration Required.  Based upon the representations of the Purchasers
contained herein and compliance with the terms of this Agreement and the
Transaction Documents, the sale of the Notes pursuant to the terms of this
Agreement and the Indenture will not require the registration of such Notes
under the Securities Act.

(t)Trust Indenture Act.  Based upon the representations of the Purchasers
contained herein and compliance with the terms of this Agreement and the other
Transaction Documents, the Indenture is not required to be qualified under the
Trust Indenture Act of 1939, as amended.

The representations and warranties of the Issuer, the Originator, the Parent,
the Manager and the Servicer, respectively, set forth in Sections 3.1(b), (e),
(f) (but only with respect to the Issuer), (g), (h), (i), (l), (m), (n), (o),
(q) and (r) shall be deemed to be remade without further act by such Person on
each Determination Date.  The representations and warranties set forth in this
Section 3.1 shall survive the Grant of the Trust Estate by the Issuer to the
Indenture Trustee under the Indenture.

Section 3.2Covenants of the SolarCity Entities.  The Issuer, the Originator, the
Manager, the Parent and the Servicer, each as to itself only and not as to any
other party, covenant to the Administrative Agent, each Funding Agent and each
Purchaser, that all of its covenants set forth in the Transaction Documents to
which it is a party will be observed as covenanted to by such party in the
Transaction Documents.  Additionally, the Issuer, the Originator, the Manager,
and the Servicer, as applicable, each as to itself only and not as to any other
party, covenant:

(a)Transaction Documents.  The Issuer shall make to the Originator, the Servicer
and the Manager such reasonable demands and requests for information and reports
or for action as the Issuer is entitled to make under the Transaction Documents
to which the Originator, the Manager or the Servicer, as applicable, is a party
and as may be from time to time reasonably requested by the Administrative
Agent.

(b)Inspections.  Upon five Business Days prior written notice, at any time and
from time to time during regular business hours, the Issuer shall permit the
Administrative Agent, each Funding Agent and each Purchaser or their agents or
representatives, provided, that such parties conduct such investigations at the
same time, access to:

(i)     the offices and properties of the Issuer (including, without limitation,
any repository used by the Issuer, or the Servicer or the Manager on the
Issuer’s

12

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

behalf, to store the computer tapes or other computer records constituting the
Monthly Servicer Report or the Monthly Manager Report, as applicable), in order
to examine and make copies of and abstracts from all books, correspondence and
records of the Issuer as appropriate to verify the Issuer’s compliance with this
Agreement, the Indenture, the Servicing Agreement, the Management Agreement any
other Transaction Documents to which it is a party and any other agreement
contemplated hereby or thereby, and the Administrative Agent, each Funding Agent
and each Purchaser and/or their respective agents and representatives may
examine and audit the same, and make photocopies and computer tape or other
computer replicas thereof (as appropriate), and the Issuer agrees to render to
the Administrative Agent, each Funding Agent and each Purchaser and/or their
respective agents and representatives, at Issuer’s cost and expense, such
clerical and other assistance as may be reasonably requested with regard
thereto; and

(ii)     the officers or employees of the Issuer in order to discuss matters
relating to the Solar Loans or the Issuer’s performance hereunder with any of
the officers or employees of the Issuer having knowledge of such matters;

provided, that such inspections shall be conducted with commercially reasonable
frequency but no more than once each fiscal year (excluding any inspections
conducted during the continuance of an Event of Default, Servicer Event of
Default, Manager Termination Event or Amortization Event) and at a reasonable
cost (although after the occurrence and during the continuance of an Event of
Default, Servicer Event of Default, Manager Termination Event or Amortization
Event any such inspections shall be conducted at the sole discretion of the
Administrative Agent, or applicable Funding Agent or Purchaser).  The cost of
inspections shall be at the expense of the Issuer provided that unless an Event
of Default, Servicer Event of Default, Manager Termination Event or Amortization
Event has occurred and is continuing, the Issuer shall not be responsible for
travel and lodging costs of the Administrative Agent or any Funding Agent or
Purchaser and their respective representatives and agents.  The Administrative
Agent, the Funding Agents and the Purchasers and their respective
representatives and agents shall all conduct such inspections at the same time.

(c)Audits.  Each of the Administrative Agent, each Funding Agent and each
Purchaser and their respective agents and representatives shall also have the
right to discuss the Issuer’s affairs with the officers and employees of the
Issuer and Issuer’s independent accountants and to verify under appropriate
procedures the validity, amount, quality, quantity, value and condition of, or
any other matter relating to, the Trust Estate, including causing the Issuer,
the Manager or the Servicer, or any officers or employees of the Issuer, the
Manager or the Servicer to work with the Administrative Agent, the Funding
Agents or the Purchasers to contact the Obligors to confirm amounts outstanding
under the applicable Obligor Note and matters related thereto.  In connection
with all audits performed under this Agreement, the Administrative Agent shall
use reasonable efforts to coordinate the staffing and timing of such audits in
order to minimize the cost and expense thereof and shall have such audits
conducted by all parties at the same time.  The Administrative Agent shall also
solicit input from the Funding Agents and the Purchasers with respect to the
scope of such coordinated audit.  Upon the completion of any audit by or on
behalf of the Administrative Agent, the Administrative Agent shall provide
copies of the results thereof to each Non-Conduit Committed Purchaser and each

13

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Funding Agent on behalf of the related Purchaser Group.  The number and
frequency of any such audits prior to the occurrence of an Event of Default,
Servicer Event of Default, Manager Termination Event or Amortization Event shall
be not more frequently than annually (excluding any audits conducted during the
continuance of an Event of Default, Servicer Event of Default or Amortization
Event), and after the occurrence and continuance of an Event of Default,
Servicer Event of Default, Manager Termination Event or Amortization Event, with
such greater frequency as may be determined by the Administrative Agent at the
direction of the Majority Facility Investors.  Each such audit shall be at the
expense of the Issuer.

(d)Legal Opinion.  On or before March 31 in each calendar year, the Issuer shall
furnish to the Administrative Agent, each Non-Conduit Committed Purchaser and
each Funding Agent an Opinion of Counsel stating that, in the opinion of such
counsel, such action has been taken with respect to the recording, filing,
re-recording and refiling of the Indenture, the Servicing Agreement and any
other requisite documents (including, without limitation, the Sale and
Contribution Agreement), and with respect to the execution and filing of any
financing statements and continuation statements as is necessary to maintain the
lien on the Borrowing Base Solar Loans and other Trust Estate created by the
Indenture and reciting the details of such action or stating that in the opinion
of such counsel no such action is necessary to maintain such liens.  Such
Opinion of Counsel shall also describe the recording, filing, rerecording and
refiling of the Indenture, the Servicing Agreement and any other requisite
documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the liens and security interests Granted thereunder until March 31
in the following calendar year.

(e)Instruments.  The Issuer shall not remove any portion of the Trust Estate
that is evidenced by an instrument, certificate or other writing (including any
Obligor Note associated with a Borrowing Base Solar Loan) from the jurisdiction
in which it was held at the date the most recent Opinion of Counsel was
delivered pursuant to subsection (d) above unless the Administrative Agent, each
Funding Agent and each Non-Conduit Committed Purchaser shall have first received
an Opinion of Counsel to the effect that the lien of the Indenture Trustee with
respect to such property will continue to be maintained after giving effect to
such action or actions; provided, however, that the Servicer may remove any
portion of the Custodial File with respect to a Borrowing Base Solar Loan from
such jurisdiction to the extent necessary to satisfy any requirement of law or
court order or in accordance with the ordinary servicing procedures of the
Servicer, in all cases in accordance with the provisions of the Custodial
Agreement.

(f)Enforcement of Sale and Contribution Agreement.  The Issuer, on its own
behalf and on behalf of the Administrative Agent and each Purchaser, shall
promptly enforce all covenants and obligations of the Originator contained in
the Sale and Contribution Agreement.  The Issuer shall deliver consents,
approvals, directions, notices, waivers and take other actions under the Sale
and Contribution Agreement as may be directed by the Administrative Agent.

(g)Release of the Trust Estate.  The Issuer shall not release, or cause to be
released, any portion of the Trust Estate except as permitted in this Agreement
or the

14

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Indenture or as to which the prior written consent of the Administrative Agent,
each Funding Agent and each Non-Conduit Committed Purchaser shall have been
obtained.  

(h)Organizational Documents.  The Issuer shall not amend, modify or supplement
its organizational documents without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
or appoint any new Independent Member (as such term is defined in the applicable
document) without giving the Administrative Agent ten days’ prior notice of such
appointment; provided, however, that if such appointment is to fill a vacancy,
such notice shall only be required to be given as promptly as possible.  The
Originator shall not materially amend, modify or supplement its organizational
documents without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed).  The Issuer and the
Originator shall take all actions necessary to maintain the accuracy of the
factual assumptions set forth in the legal opinions of Chadbourne & Parke LLP,
relating to the issues of substantive consolidation and true sale of Borrowing
Base Solar Loans to the Issuer.

(i)Use of Proceeds; Compliance with Margin Regulations.  The Issuer and the
Originator will ensure that no part of the proceeds of any the Notes will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board of Governors of the Federal
Reserve System, including Regulation T, U or X.    The Issuer and the Originator
shall ensure that no part of the proceeds of the Notes will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.  At no time would more than 25% of the
value of the Issuer’s assets that are subject to any “arrangement” (as such term
is used in Section 221.2(g) of such Regulation U) hereunder be represented by
Margin Stock.  

(j)No Violation.  The consummation of the transaction contemplated by the
Transaction Documents and the fulfillment of the terms hereof shall not conflict
with, result in any material breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under the
articles of organization or the operating agreement of any SolarCity Entity, or
any indenture, agreement or other instrument to which a SolarCity Entity is a
party or by which it is bound; nor result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than as contemplated or permitted by a
Transaction Document).

(k)Insurance.  Each SolarCity Entity shall maintain insurance in amounts and
coverage as are in accordance with prudent industry practice.  

Section 3.3Tax Treatment

.  Each of the Issuer, the Originator, the Parent, the Manager, the Servicer and
each of the Purchasers hereby confirms that it will enter into the Transaction
Documents to which it is a party with the intention that the Notes will qualify
under applicable tax law as indebtedness.  The Issuer, the Originator, the
Parent, the Manager, the Servicer and each of the Purchasers each agrees to
treat and shall treat the Notes, for purposes of U.S. federal and state income
or franchise taxes and any other tax imposed on or measured by income, as
indebtedness unless otherwise required by the Internal Revenue Service or other
applicable taxing authority.  The Issuer, Originator, Parent, Manager, Servicer
and each of the

15

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Purchasers shall file all federal, state and local tax and information returns
in a manner that is consistent with the treatment of the Notes as indebtedness.

Section 3.4Conditions Precedent

.  This Agreement shall become effective on the Closing Date, upon satisfaction
of the following conditions precedent on or prior to such date:  

(a)Transaction Documents and other Closing Documents.  Each of the Transaction
Documents shall be in full force and effect and all consents, waivers and
approvals necessary for the consummation of the transactions contemplated
thereby shall have been obtained and shall be in full force and effect, and the
Administrative Agent shall have received a duly executed counterpart
thereof.  The Administrative Agent shall have received each of the items listed
on the Closing List attached hereto as Exhibit B, each in form and substance
satisfactory to the Administrative Agent.

(b)Receipt of Notes.  A Class A Note or Class B Note, as applicable, registered
in the name of each Funding Agent and each Non-Conduit Committed Purchaser in an
amount up to the Purchaser Commitment Amount with respect to the related
Purchaser Group or Non-Conduit Committed Purchaser, as applicable, and executed
by the Issuer and authenticated by the Indenture Trustee in accordance with the
Indenture.

(c)No Material Adverse Effect.  Since December 31, 2013, there shall not have
been a Material Adverse Effect with respect to any SolarCity Entity.

(d)Know Your Customer Information.  The Administrative Agent and the Indenture
Trustee shall have received all documentation and other information required by
regulatory authorities under applicable “Know Your Customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(e)Closing Certificate.  The Administrative Agent shall have received closing
certificates, in form and substance satisfactory to the Administrative Agent,
from a Responsible Officer of each of the SolarCity Entities.

(f)Payment of Fees.  On or prior to the Closing Date, the Issuer shall have paid
all fees previously agreed in writing to be paid on or prior to the Closing
Date.

(g)Enforceability of the Notes.  The Notes shall be entitled to the benefit of
the security provided in the Indenture and shall constitute the legal, valid and
binding agreement of the Issuer, enforceable against the Issuer in accordance
with its terms (except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally or general principals of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law)).

(h)Evidence of Insurance.  The Administrative Agent shall have received
certification evidencing coverage under the Manager’s fidelity insurance
policies and errors and omissions policies.

16

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(i)Rating.  Each Funding Agent shall have received, to the extent required,
evidence satisfactory to it that the purchase by the Conduit in its Purchaser
Group of Notes hereunder will not result in a reduction or withdrawal of the
rating of such Conduit’s Commercial Paper by any of the rating agencies or any
other nationally recognized rating agency rating such Commercial Paper.

Section 3.5Annual Certificate

Each of the Servicer and the Manager shall deliver to the Administrative Agent
all certificates required to be delivered to the Administrative Agent pursuant
to the Servicing Agreement and the Management Agreement, respectively.

Section 3.6Periodic Notices and Reports

(a)Notices, Certificates and Reports Delivered to the Indenture Trustee.  In
addition to those notices, certificates and reports required to be delivered to
the Administrative Agent pursuant hereto, the Issuer shall furnish to the
Administrative Agent a copy of each notice, certificate or report delivered by
the Issuer to the Indenture Trustee pursuant to the Indenture, the Servicing
Agreement or the Management Agreement concurrently with the delivery of any such
notice, certificate or report to the Indenture Trustee.

(b)Financial Reports.  

(i)As soon as is practicable, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year, FinCo shall deliver
to the Administrative Agent the unaudited combined and/or consolidated balance
sheet of each of FinCo and the Issuer, as at the end of, and the related
unaudited statements of income (or changes in financial position) for such
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter and the corresponding figures as at the end of,
and for, the corresponding period in the preceding fiscal year, together with a
certificate signed by the chief financial officer or a vice president
responsible for financial administration of each of FinCo and the Issuer, to the
effect that such financial statements, while not examined by independent public
accountants, reflect, in his opinion and in the opinion of each of FinCo and the
Issuer, all adjustments necessary to present fairly the financial position of
each of FinCo and the Issuer, as the case may be, as at the end of the fiscal
quarter and the results of their operations for the quarter then ended in
conformity with GAAP consistently applied, subject only to year-end and audit
adjustments and to the absence of footnote disclosure; and

(ii)as soon as is practicable, but in any event within 120 days after the end of
each fiscal year, the Parent shall deliver to the Administrative Agent the
audited combined and/or consolidated balance sheet of each of the Parent and the
Issuer, as at the end of, and the related consolidated statements of income,
shareholders’ equity and cash flows for such year, and the corresponding figures
as at the end of, and for, the preceding fiscal year, accompanied by an opinion
of Ernst & Young LLP or such other independent certified public accountants of
recognized standing as shall be retained by each of the Parent and the Issuer,
and satisfactory to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards relating to
reporting and which report and opinion shall (A) be unqualified as to

17

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

going concern and scope of audit and shall state that such financial statements
fairly present the financial condition of each of the Parent and the Issuer, as
at the dates indicated and the results of the operations and cash flows for the
periods indicated and (B) contain no material exceptions or qualifications
except for qualifications relating to accounting changes (with which such
independent public accountants concur) in response to FASB releases or other
authoritative pronouncements.

(iii) Upon discovery by the Issuer, the Originator, the Manager, the Parent, the
Servicer, the Administrative Agent, a Funding Agent or a Purchaser of a breach
of any of its representations, warranties or covenants contained in this
Agreement, the party discovering such breach shall give prompt written notice
thereof to each other party.

Section 3.7Representation and Warranties of the Purchasers

.  Each Purchaser represents and warrants to the Issuer as of the Closing Date,
and each Purchaser represents and warrants as of each Funding Date hereafter
that the Note (including each Notes Increase Amount) purchased by or on its
behalf pursuant to this Agreement has been and will be acquired for investment
purposes only and not with a view of any public distribution thereof, it will
not offer to sell or otherwise dispose of the Note so acquired by it (or any
interest therein) in violation of any of the registration requirements of the
Securities Act or any applicable state or other securities laws and it is a
“qualified institutional buyer” as defined in Rule 144A of the Securities Act,
and that it is aware that the sale to it is being made in reliance on an
exemption from registration under the Securities Act.  Each Purchaser
acknowledges that it has no right to require the Issuer to register under the
Securities Act or any other securities law the Notes (or any interest therein)
to be acquired by or on its behalf pursuant to this Agreement.  Each Purchaser
hereby acknowledges, represents and agrees with the Issuer with respect to the
transfer restrictions set forth in Article II of the Indenture.

Section 3.8Rating

.  A Noteholder (or the Administrative Agent at the Purchasers’ unanimous
direction) may, in its sole discretion and expense, at any time, have the Notes
rated by Moody’s, S&P, DBRS, Inc. or Kroll Bond Rating Agency, Inc.  Any such
rating shall not be a condition precedent to the effectiveness of this
Agreement, nor shall any rating process or requests or any subsequent downgrade
of any rating received impact the Issuer’s ability to request an Increase
hereunder.  The Issuer, the Servicer, Parent, the Manager and the Originator
shall provide reasonable assistance to obtain such rating and the Noteholder
shall use commercially reasonable efforts to ensure that SolarCity Corporation
is not named in such rating. For the avoidance of doubt, any such rating shall
not be a condition precedent to any Increase or to the exercise of any rights of
the Issuer under this Agreement.

Article IV

INDEMNIFICATION; EXPENSES; RELATED MATTERS

Section 4.1Indemnities by the Issuer

.  Without limiting any other rights which the Administrative Agent, the Funding
Agents or the Purchasers may have hereunder or under applicable law, the Issuer
hereby agrees to indemnify the Administrative Agent, each Purchaser, each
Funding Agent, and any successors and permitted assigns and any of their
respective

18

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

officers, directors and employees (collectively, the “Indemnified Parties”) from
and against any and all damages, losses, claims, liabilities, costs and
expenses, including, without limitation, reasonable attorneys’ fees (which such
attorneys may be employees of a Purchaser, a Funding Agent or the Administrative
Agent, as applicable) and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any
Indemnified Party arising out of or as a result of this Agreement, the other
Transaction Documents, the ownership or maintenance, either directly or
indirectly, by the Administrative Agent, any Funding Agent or any Purchaser of
the Notes or any of the other transactions contemplated hereby or thereby,
excluding, however, (i) Indemnified Amounts to the extent resulting from gross
negligence, fraud or willful misconduct on the part of such Indemnified Party,
(ii) recourse (except as otherwise specifically provided in this Agreement) for
amounts due under the Solar Loans which are uncollectible whether due to the
creditworthiness of the obligor, the underperformance of the PV System or the
occurrence of a casualty event and (iii) any Taxes which are governed by
Sections 4.2 and 4.3 hereof.  Such Indemnified Amounts shall be paid by the
Issuer to the Administrative Agent for the accounts of the Persons entitled
thereto from funds available therefor under Section 5.05 of the
Indenture.  Without limiting the generality of the foregoing, the Issuer shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:

(i)any representation or warranty made by any SolarCity Entity or any officer of
any of them under or in connection with this Agreement, any of the other
Transaction Documents or any other information or report delivered by any
SolarCity Entity pursuant hereto or thereto, which shall have been false or
incorrect in any material respect when made or deemed made;

(ii)the failure by a SolarCity Entity to comply with any applicable law, rule or
regulation with respect to any Solar Loan, or the nonconformity of any Solar
Loan with any such applicable law, rule or regulation;

(iii)the failure to vest and maintain vested in the Indenture Trustee, an
undivided first priority, perfected security interest in the Trust Estate free
and clear of any Lien (except as expressly permitted by the Transaction
Documents);

(iv)the failure to file, or any delay in filing, financing statements,
continuation statements, or other similar instruments or documents under the UCC
of any applicable jurisdiction or other applicable laws with respect to any of
the Trust Estate that adversely affects the perfection of the Indenture
Trustee’s security interest in the Trust Estate;

(v)any dispute, claim, offset or defense (other than payment or the discharge in
bankruptcy) of the Obligor to the payment of any Solar Loans (including, without
limitation, a defense based on such Solar Loan not being the legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of merchandise or services
related to such Solar Loan or the furnishing or failure to furnish such
merchandise or services;

19

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(vi)any failure of the Servicer to perform its duties or obligations in
accordance with the provisions of the Servicing Agreement;

(vii)any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Solar Loan;

(viii)the pledge of an interest in any Solar Loan other than an Eligible Solar
Loan;

(ix)the failure by a SolarCity Entity to comply with any term, provision or
covenant contained in this Agreement or any of the other Transaction Documents
to which it is a party or to perform any of its respective duties under the
Solar Loans;

(x)any repayment to the Issuer by any Indemnified Party of any amount previously
distributed in reduction of the Aggregate Outstanding Note Balance which such
Indemnified Party believes in good faith is required to be made;

(xi)the commingling by the Issuer or the Servicer with respect to any Solar Loan
at any time with other funds;

(xii)any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents, the use of proceeds of the acquisition of
interests in the Notes by the Issuer, or the ownership of the Notes or any
portion of the Trust Estate;

(xiii)any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of a SolarCity Entity to qualify to do business or file any
notice of business activity report or any similar report;

(xiv)the failure of a SolarCity Entity to pay when due any taxes, including
without limitation, sales, excise or personal property taxes, payable in
connection with any of the Solar Loan or any amounts due thereunder;

(xv)any action taken by any SolarCity Entity in the enforcement or collection of
any Solar Loan unless such action was in accordance with the Servicing Agreement
or at the direction of the Indenture Trustee, the Administrative Agent, a
Purchaser or a Funding Agent;

(xvi)any attempt by any Person to void, rescind or set-aside any pledge of the
Trust Estate to the Indenture Trustee under statutory provisions or common law
or equitable action, including, without limitation, any provision of the United
States Bankruptcy Code;

(xvii)the Aggregate Outstanding Note Balance exceeding the Total Borrowing Base
at any time;

20

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(xviii)the failure of the Lockbox Bank to remit any amounts held in the Lockbox
Account or any related lock-boxes pursuant to the instructions of the Servicer,
the Issuer, or the Administrative Agent (to the extent such Person is entitled
to give such instructions in accordance with the terms hereof and of any Account
Control Agreement) whether by reason of the exercise of set-off rights or
otherwise;

(xix)the use of the proceeds of the Notes; or

(xx)the Notes being characterized as other than indebtedness for U.S. federal
income tax purposes or the Issuer being classified as an association or publicly
traded partnership that is taxed as a corporation for U.S. federal income tax
purposes.

Section 4.2Taxes

.  (a) All payments made hereunder by the SolarCity Entities (each, a “payor”)
to any Purchaser, any Funding Agent or the Administrative Agent (each, a
“recipient”) shall, unless otherwise required by law, be made free and clear of
and without deduction for any present or future income, excise, stamp or
franchise taxes and any other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority on any recipient (or
any assignee of such parties) (such non-excluded items being called
“Taxes”).  In the event that any withholding or deduction from any payment made
by the payor hereunder is required by law, then such payor shall:

(i)make such withholding or deduction and pay directly to the relevant authority
the full amount required to be so withheld or deducted;

(ii)promptly forward to the Administrative Agent, each Funding Agent and each
Non-Conduit Committed Purchaser an official receipt or other documentation
satisfactory to the Administrative Agent, each Funding Agent and each
Non-Conduit Committed Purchaser evidencing such payment to such governmental
authority; and

(iii)if such Taxes are other than (1) franchise Taxes imposed on net income (or
any interest or penalties with respect thereto) and Taxes imposed on or measured
by the recipient’s net income required to be paid by any recipient in connection
herewith to any taxing authority, a Tax imposed as a result of such recipient
being organized under the laws of, or having its principal office or applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) (other than, in each case, such Taxes arising solely from
the recipient having executed, delivered, performed its obligations under,
received a payment pursuant to or having been a party to or having enforced this
Agreement or other Transaction Documents), (2) U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such recipient with respect
to an applicable interest in a Note in effect on the date on which (a) such
recipient acquires an interest in a Note or (b) such recipient changes its
lending office except, in each case, to the extent that such recipient’s
assignor or prior lending office was entitled to the payment of additional
amounts pursuant to this Section 4.2, (3) Taxes attributable to recipient’s
failure to comply with Section 4.2(c) and (4) any U.S. federal withholding Taxes
imposed under FATCA (such excluded items being “Excluded

21

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Taxes”)  pay to the recipient such additional amount or amounts as is necessary
to ensure that the net amount (taking into account deductions or withholding
applicable to additional amounts payable under this Section 4.2) actually
received by the recipient will equal the full amount such recipient would have
received had no such withholding or deduction been required.

Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such recipient hereunder, the recipient shall
promptly notify the Issuer, the Servicer and the Originator (which notification
shall include in reasonable detail the basis for and the calculation of the
amount of such Taxes), and the recipient may pay such Taxes and the payor will
promptly pay such additional amounts (including any penalties, interest or
expenses) as shall be necessary in order that the net amount received by the
recipient after the payment of such Taxes (taking into account deductions or
withholding applicable to additional amounts payable under this Section 4.2)
shall equal the amount such recipient would have received had such Taxes not
been asserted.

(b)If the payor fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the recipient the required receipts or other
required documentary evidence, the payor shall indemnify the recipient for any
incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.

(c)Each recipient agrees that prior to the date on which the first interest or
fee payment due to it hereunder is due thereto, it will deliver to the Issuer,
the Servicer, the Indenture Trustee and the Administrative Agent (i) if such
Person is not incorporated or formed under the laws of the United States or any
State thereof, two duly completed copies of the U.S. Internal Revenue Service
Form W-8ECI, Form W-8BEN, Form W-8BEN-E or Form W-8IMY (or successor forms), as
applicable, and such forms shall indicate whether the recipient is eligible to
claim treaty benefits, or entitled to receive payments under this Agreement and
with respect to the Notes without deduction or withholding of or a reduced
amount of any United states federal income taxes, (ii) in the case of any other
Person, a duly completed U.S. Internal Revenue Service Form W-9 or successor
applicable or required forms, and (iii) such other forms and information as may
be required to confirm the availability of any applicable exemption from United
States federal, state or local withholding taxes.  Each recipient required to
deliver any such forms also agrees to deliver to the Issuer, the Servicer, the
Indenture Trustee and the Administrative Agent two further copies of such Form
W-8ECI, Form W-8BEN claiming treaty benefits or Form W-9, or such successor
applicable forms or other manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it hereunder, and such extensions or renewals thereof as may
reasonably be requested by the Issuer, the Servicer, the Indenture Trustee or
the Administrative Agent, unless in any such case, solely as a result of a
change in treaty, law or regulation occurring prior to the date on which any
such delivery would otherwise be required, such recipient is no longer eligible
to deliver then-applicable form set forth above and so advises the Issuer, the
Servicer, the Indenture Trustee and the Administrative Agent.

(d)All payments due from the Issuer to any recipient under this Section 4.2 are
to be made from funds available thereof under Section 5.05 of the Indenture;

22

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

provided, however, that no such amounts shall be payable if resulting from the
failure of such recipient to comply with Section 4.3(c) hereof.

(e)If any recipient receives a refund of any Taxes for which the payor has paid
any amounts pursuant to this Section 4.2, then such recipient shall promptly
repay such amounts to the payor.

Section 4.3Other  Tax Costs, Expenses and Related Matters

.

The Issuer agrees, upon receipt of a written invoice, to pay or cause to be
paid, and to save each Purchaser, each Funding Agent and the Administrative
Agent harmless against liability for the payment of, all reasonable
out-of-pocket expenses (including, without limitation, attorneys’, accountants’
and other third parties’ fees and expenses, any filing fees and expenses
incurred by officers or employees of any Purchaser, any Funding Agent and/or the
Administrative Agent) or intangible, documentary, recording, stamp, excise,
transfer or similar taxes incurred by or on behalf of any Purchaser, any Funding
Agent and the Administrative Agent (i) in connection with the negotiation,
execution, delivery and preparation of this Agreement, the other Transaction
Documents and any documents or instruments delivered on the Closing Date
pursuant hereto and thereto and the transactions contemplated hereby or thereby,
in an amount not to exceed $[***], after which the Administrative Agent, each
Purchaser and each Funding Agent shall bear its own costs, and (ii) from time to
time (a) relating to any amendments, waivers or consents under this Agreement
and the other Transaction Documents, (b) arising in connection with any
Purchaser’s, any Funding Agent’s or the Administrative Agent’s enforcement or
preservation of rights hereunder or thereunder or (c) arising in connection with
any audit, dispute, disagreement, litigation or preparation for litigation
involving this Agreement or any of the other Transaction Documents.  All such
payments by the Issuer are to be made from funds available therefor under
Section 5.05 of the Indenture.

Section 4.4Indemnification

.

(a)Indemnification by the Originator.  The Originator shall indemnify and hold
harmless each Indemnified Party from and against any loss, liability, expense,
damage or injury suffered or sustained by reason of willful misfeasance, bad
faith, or negligence in the performance of the duties of the Originator or by
reason of reckless disregard of obligations and duties of the Originator
hereunder or under any Transaction Document to which it is a party; provided,
however, that the Originator shall not indemnify any such Indemnified Party for
any such loss, liability, expense, damage or injury suffered or sustained by
reason of any action taken or omitted at the written request of any Indemnified
Party; and provided further, that the Originator shall not indemnify any such
Indemnified Party for any such loss, liability, expense, damage or injury
incurred with respect to any action taken by any Indemnified Party constituting
fraud, gross negligence, breach of fiduciary duty or willful misconduct, with
respect to the uncollectibility of the Solar Loans owned by the Issuer or,
except as otherwise provided for in Section 4.2, with respect to any U.S.
federal, state or local income or franchise taxes (or any interest or penalties
with respect thereto) required to be paid by any such Indemnified Party in
connection herewith to any taxing authority.  The provisions of this indemnity
shall run directly to and be enforceable by an injured party subject to the
limitations hereof.

23

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)Indemnification by the Servicer.  The Servicer shall indemnify and hold
harmless each Indemnified Party from and against any loss, liability, expense,
damage or injury suffered or sustained by reason of willful misfeasance, bad
faith, or negligence in the performance of the duties of the Servicer or by
reason of reckless disregard of obligations and duties of the Servicer hereunder
or under any Transaction Document to which it is a party; provided, however,
that the Servicer shall not indemnify any such Indemnified Party for any such
loss, liability, expense, damage or injury suffered or sustained by reason of
any action taken or omitted at the written request of any Indemnified Party; and
provided further, that the Servicer shall not indemnify any such Indemnified
Party for any such loss, liability, expense, damage or injury incurred with
respect to any action taken by any Indemnified Party constituting fraud, gross
negligence, breach of fiduciary duty or willful misconduct, with respect to the
uncollectibility of the Solar Loans owned by the Issuer or, except as otherwise
provided for in Section 4.2, with respect to any U.S. federal, state or local
income or franchise taxes (or any interest or penalties with respect thereto)
required to be paid by any such Indemnified Party in connection herewith to any
taxing authority.  The Servicer shall not be liable for acts or omissions of any
successor to it as the Servicer.  The provisions of this indemnity shall run
directly to and be enforceable by an injured party subject to the limitations
hereof.

(c)Indemnification by SolarCity.  SolarCity shall indemnify and hold harmless
each Indemnified Party from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of willful misfeasance, bad faith, or
negligence in the performance of the duties of  SolarCity or by reason of
reckless disregard of obligations and duties of SolarCity hereunder, under any
Transaction Document to which it is a party; provided, however, that SolarCity
shall not indemnify any such Indemnified Party for any such loss, liability,
expense, damage or injury suffered or sustained by reason of any action taken or
omitted at the written request of any Indemnified Party; and provided further,
that SolarCity shall not indemnify any such Indemnified Party for any such loss,
liability, expense, damage or injury incurred with respect to any action taken
by any Indemnified Party constituting fraud, gross negligence, breach of
fiduciary duty or willful misconduct, with respect to the uncollectibility of
the Solar Loans owned by the Issuer or, except as otherwise provided for in
Section 4.2, with respect to any U.S. federal, state or local income or
franchise taxes (or any interest or penalties with respect thereto) required to
be paid by any such Indemnified Party in connection herewith to any taxing
authority.  The provisions of this indemnity shall run directly to and be
enforceable by an injured party subject to the limitations hereof.

Article V

THE ADMINISTRATIVE AGENT AND FUNDING AGENTS

Section 5.1Appointment; Nature of Relationship

.  The Administrative Agent is appointed by the Purchasers and the Funding
Agents as the Administrative Agent hereunder and under each other Transaction
Document, and each of the Purchasers and the Funding Agents irrevocably
authorizes the Administrative Agent to act as the contractual representative of
such Purchaser or Funding Agent with the rights and duties expressly set forth
herein, in the Indenture and in the other Transaction Documents.  The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article V.  Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly

24

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

understood and agreed that the Administrative Agent shall not have any fiduciary
responsibilities to any Purchaser by reason of this Agreement and that the
Administrative Agent is merely acting as the representative of the Purchasers
with only those duties as are expressly set forth in this Agreement and the
other Transaction Documents.  In its capacity as the Purchasers’ contractual
representative, the Administrative Agent (a) does not assume any fiduciary
duties to any of the Purchasers, (b) is a “representative” of the Purchasers
within the meaning of Section 9-102 of the UCC as in effect in the State of New
York, and (c) is acting as an independent contractor, the rights and duties of
which are limited to those expressly set forth in this Agreement and the other
Transaction Documents.  Each of the Purchasers agrees to assert no claim against
the Administrative Agent on any agency theory or any other theory of liability
for breach of fiduciary duty, all of which claims each Purchaser waives.

Section 5.2Powers

.  The Administrative Agent shall have and may exercise such powers under the
Transaction Documents as are specifically delegated to the Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto.  The Administrative Agent shall have no implied duties or fiduciary
duties to the Purchasers, or any obligation to the Purchasers to take any action
hereunder or under any of the other Transaction Documents except any action
specifically provided by the Transaction Documents required to be taken by the
Administrative Agent.

Section 5.3General Immunity

.  Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be liable to the Issuer, or any Purchaser for any action
taken or omitted to be taken by it or them hereunder or under any other
Transaction Document or in connection herewith or therewith except to the extent
such action or inaction is found in a final non-appealable judgment by a court
of competent jurisdiction to have arisen solely from (a) the gross negligence or
willful misconduct of such Person or (b) breach of contract by such Person with
respect to the Transaction Documents.

Section 5.4No Responsibility for Increases, Creditworthiness, Trust Estate,
Recitals, Etc.

  Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Transaction Document or any borrowing hereunder, (b) the performance or
observance of any of the covenants or agreements of any obligor under any
Transaction Document, (c) the satisfaction of any condition specified in Article
III, except receipt of items required to be delivered solely to the
Administrative Agent, (d) the existence or possible existence of any Potential
Default or Event of Default, or (e) the validity, effectiveness or genuineness
of any Transaction Document or any other instrument or writing furnished in
connection therewith.  The Administrative Agent shall not be responsible to any
Purchaser for any recitals, statements, representations or warranties herein or
in any of the other Transaction Documents, for the perfection or priority of any
of the Liens on any of the Trust Estate, or for the execution, effectiveness,
genuineness, validity, legality, enforceability, collectability, or sufficiency
of this Agreement or any of the other Transaction Documents or the transactions
contemplated thereby, or for the financial condition of any guarantor of any or
all of the Obligations, the Issuer or any of their respective Affiliates.

Section 5.5Action on Instructions of Purchasers

.  The Administrative Agent shall seek the consent and/or direction from the
Majority Facility Investors before acting,

25

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

hereunder and under any other Transaction Document in accordance with written
instructions signed by the Majority Facility Investors, and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Purchasers and on all holders of Notes.  The Administrative Agent shall
be fully justified in failing or refusing to take any action hereunder and under
any other Transaction Document unless it shall first be indemnified to its
satisfaction by the Purchasers pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

Section 5.6Employment of Agents and Counsel

.  The Administrative Agent may execute any of its duties as the Administrative
Agent hereunder and under any other Transaction Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Purchasers, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care.  The Administrative Agent shall be entitled
to advice of counsel concerning the contractual arrangement between the Agent
and the Purchasers and all matters pertaining to the Administrative Agent’s
duties hereunder and under any other Transaction Document.

Section 5.7Reliance on Documents; Counsel

.  The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.

Section 5.8The Administrative Agent’s Reimbursement and Indemnification

.  The Committed Purchasers agree to reimburse and indemnify (on a pro rata
basis based upon their Commitments as a percentage of their aggregate
Commitments) the Administrative Agent (a) for any amounts not reimbursed by the
Issuer for which the Administrative Agent is entitled to reimbursement by the
Issuer under the Transaction Documents, (b) for any other expenses incurred by
the Administrative Agent on behalf of the Purchasers, in connection with the
preparation, execution, delivery, administration and enforcement of the
Transaction Documents, and (c) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Transaction Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents, provided, that no Purchaser
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have arisen solely from the gross negligence or willful misconduct of the
Administrative Agent.

Section 5.9Rights as a Purchaser

.  With respect to its Commitment and Increases made by it and the Notes issued
to it, in its capacity as a Purchaser, the Administrative Agent shall have the
same rights and powers hereunder and under any other Transaction Document as any
Purchaser and may exercise the same as though it were not the Administrative
Agent, and the term “Purchaser” or “Purchasers”, as applicable, shall, unless
the context otherwise indicates, include the Administrative Agent in its
individual capacity.  The

26

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Transaction Document, with the
Issuer or any of its Affiliates in which such Person is not prohibited hereby
from engaging with any other Person.

Section 5.10Purchaser Credit Decision

.  Each Purchaser acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Purchaser and based on the financial
statements prepared by the Issuer and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the other Transaction Documents.  Each Purchaser also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Transaction Documents.

Section 5.11Successor Administrative Agent

.  The Administrative Agent may resign at any time by giving written notice
thereof to the Purchasers, the Funding Agents, the Custodian, the Transition
Service Provider, the Indenture Trustee and the Issuer, and the Administrative
Agent may be removed at any time for cause by written notice received by the
Administrative Agent from all of the other Purchasers.  Upon any such
resignation or removal, the Purchasers shall have the right to appoint, on
behalf of the Issuer and the Purchasers, a successor Administrative Agent.  If
no successor Administrative Agent shall have been so appointed by the Purchasers
and shall have accepted such appointment within 30 days after the exiting
Administrative Agent’s giving notice of resignation or receipt of notice of
removal, then the exiting Administrative Agent may appoint, on behalf of the
Issuer and the Purchasers, a successor Administrative Agent or petition a court
of competent jurisdiction to appoint a successor Administrative Agent.  Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the exiting Administrative Agent, and the exiting Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Transaction Documents.  After any exiting Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article V
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Transaction Documents.

Section 5.12Transaction Documents; Further Assurances

.  Each Purchaser authorizes the Administrative Agent to enter into each of the
Transaction Documents to which it is a party and to take all action contemplated
by such documents.  Each Purchaser agrees that no Purchaser shall have the right
individually to seek to realize upon the security granted by any Transaction
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Purchasers
upon the terms of the Transaction Documents.

Section 5.13Funding Agent Appointment; Nature of Relationship

.  Each Funding Agent is appointed by the Purchasers in its Purchaser Group as
their agent hereunder, and such Purchasers irrevocably authorize such Funding
Agent to act as the contractual

27

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

representative of such Purchasers with the rights and duties expressly set forth
herein and in the other Transaction Documents.  Each Funding Agent agrees to act
as such contractual representative upon the express conditions contained in this
Article V.  Notwithstanding the use of the defined term “ Funding Agent,” it is
expressly understood and agreed that no Funding Agent shall have any fiduciary
responsibilities to any Purchaser by reason of this Agreement and that each
Funding Agent is merely acting as the representative of the Purchasers in its
Purchaser Group with only those duties as are expressly set forth in this
Agreement and the other Transaction Documents.  In its capacity as the related
Purchasers’ contractual representative, each Funding Agent (a) does not assume
any fiduciary duties to any of the Purchasers, (b) is a “representative” of the
Purchasers in its Purchaser Group within the meaning of Section 9-102 of the UCC
as in effect in the State of New York and (c) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Transaction Documents.  Each of the
Purchasers agrees to assert no claim against their Funding Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Purchaser waives.

Section 5.14Funding Agent Powers

.  Each Funding Agent shall have and may exercise such powers under the
Transaction Documents as are specifically delegated to such Funding Agent by the
terms thereof, together with such powers as are reasonably incidental
thereto.  No Funding Agent shall have any implied duties or fiduciary duties to
the Purchasers in its Purchaser Group, or any obligation to such Purchasers to
take any action hereunder or under any of the other Transaction Documents except
any action specifically provided by the Transaction Documents required to be
taken by such Funding Agent.

Section 5.15Funding Agent General Immunity

.  Neither any Funding Agent nor any of its directors, officers, agents or
employees shall be liable to the Issuer, the Purchasers or any Purchaser for any
action taken or omitted to be taken by it or them hereunder or under any other
Transaction Document or in connection herewith or therewith except to the extent
such action or inaction is found in a final non-appealable judgment by a court
of competent jurisdiction to have arisen solely from (a) the gross negligence or
willful misconduct of such Person or (b) breach of contract by such Person with
respect to the Transaction Documents.

Section 5.16Funding Agent Responsibility for Increases, Creditworthiness, Trust
Estate, Recitals, Etc.

  Neither any Funding Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Transaction Document or any borrowing hereunder, (b) the performance or
observance of any of the covenants or agreements of any obligor under any
Transaction Document, (c) the satisfaction of any condition specified in Article
III, except receipt of items required to be delivered solely to the
Administrative Agent, (d) the existence or possible existence of any Potential
Default or Event of Default, or (e) the validity, effectiveness or genuineness
of any Transaction Document or any other instrument or writing furnished in
connection therewith.  No Funding Agent shall be responsible to any Purchaser
for any recitals, statements, representations or warranties herein or in any of
the other Transaction Documents, for the perfection or priority of any of the
Liens on any of the Trust Estate, or for the execution, effectiveness,
genuineness, validity, legality, enforceability, collectability, or sufficiency
of this Agreement or any of the other Transaction Documents or the

28

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

transactions contemplated thereby, or for the financial condition of any
guarantor of any or all of the Obligations, the Issuer or any of their
respective Affiliates.

Section 5.17Funding Agent Action on Instructions of Purchasers

.  Each Funding Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Transaction Document in
accordance with written instructions signed by each of the Purchasers in its
Purchaser Group, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of such Purchasers.  Each Funding Agent
shall be fully justified in failing or refusing to take any action hereunder and
under any other Transaction Document unless it shall first be indemnified to its
satisfaction by the Purchasers in its Purchaser Group pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

Section 5.18Funding Agent Employment of Agents and Counsel

.  Each Funding Agent may execute any of its duties as a Funding Agent hereunder
by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Purchasers in its Purchaser Group, except as to money or
securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  Each Funding Agent, at the expense of the Purchasers, shall be
entitled to advice of counsel concerning the contractual arrangement between
such Funding Agent and the Purchasers in its Purchaser Group and all matters
pertaining to such Funding Agent’s duties hereunder and under any other
Transaction Document.

Section 5.19Funding Agent Reliance on Documents; Counsel

.  Each Funding Agent shall be entitled to rely upon any Loan Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and, in respect to legal matters, upon the opinion of
counsel selected by such Funding Agent, which counsel may be employees of such
Funding Agent.

Section 5.20Funding Agent’s Reimbursement and Indemnification

.  The Committed Purchasers in each Purchaser Group agree to reimburse and
indemnify (on a pro rata basis based upon their Commitments as a percentage of
the Commitments of all Committed Purchasers in its Purchaser Group) the Funding
Agent in their Purchaser Group (a) for any amounts not reimbursed by the Issuer
for which such Funding Agent is entitled to reimbursement by the Issuer under
the Transaction Documents, (b) for any other expenses incurred by such Funding
Agent on behalf of the Purchasers, in connection with the preparation,
execution, delivery, administration and enforcement of the Transaction
Documents, and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against such
Funding Agent in any way relating to or arising out of the Transaction Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby, or the enforcement of any of the terms thereof or of any
such other documents, provided, that no Purchaser shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have arisen solely from the
gross negligence or willful misconduct of such Funding Agent.

29

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 5.21Funding Agent Rights as a Purchaser

.  With respect to its Commitment and Increases made by it and the Notes issued
to it, in its capacity as a Purchaser, each Funding Agent shall have the same
rights and powers hereunder and under any other Transaction Document as any
Purchaser and may exercise the same as though it were not the Agent, and the
term “Purchaser” or “Purchasers”, as applicable, shall, unless the context
otherwise indicates, include such Funding Agent in its individual
capacity.  Each Funding Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Transaction
Document, with the Issuer or any of its Affiliates in which such Person is not
prohibited hereby from engaging with any other Person.

Section 5.22Funding Agent Purchaser Credit Decision

.  Each Purchaser acknowledges that it has, independently and without reliance
upon its Funding Agent or any other Purchaser and based on the financial
statements prepared by the Issuer and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the other Transaction Documents.  Each Purchaser also
acknowledges that it will, independently and without reliance upon its Funding
Agent or any other Purchaser and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Transaction
Documents.

Section 5.23Funding Agent Successor Funding Agent

.  Any Funding Agent may resign at any time by giving written notice thereof to
the Purchasers in its Purchaser Group and the Issuer, and such Funding Agent may
be removed at any time for cause by written notice received by the Purchasers in
its Purchaser Group.  Upon any such resignation or removal, the Purchasers in
a  Purchaser Group shall have the right to appoint a successor Funding
Agent.  If no successor Funding Agent shall have been so appointed by such
Purchasers and shall have accepted such appointment within 30 days after the
exiting Funding Agent’s giving notice of resignation or receipt of notice of
removal, then the exiting Funding Agent may appoint, on behalf of the Purchasers
in its Purchaser Group, a successor Funding Agent or petition a court of
competent jurisdiction to appoint a successor Funding Agent.  Upon the
acceptance of any appointment as a Funding Agent hereunder by a successor
Funding Agent, such successor Funding Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the exiting
Funding Agent, and the exiting Funding Agent shall be discharged from its duties
and obligations hereunder and under the other Transaction Documents.  After any
exiting Funding Agent’s resignation hereunder as Funding Agent, the provisions
of this Article V shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Funding
Agent hereunder and under the other Transaction Documents.  Notwithstanding any
provision in this Section 5.23 to the contrary, any Funding Agent that has
provided notice of its resignation or has been provided notice of its removal
shall be required to serve as Funding Agent until its successor has assumed such
role.

Section 5.24Funding Agent Transaction Documents; Further Assurances

.  Each Purchaser authorizes the Funding Agent in its Purchaser Group to enter
into each of the Transaction Documents to which it is a party and to take all
action contemplated by such documents.

30

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Article VI

MISCELLANEOUS

Section 6.1Term of Agreement

.  This Agreement shall terminate on the first day immediately following the
date upon which all amounts due to the Administrative Agent, the Non-Conduit
Committed Purchasers, the Funding Agents, the Conduits and the Alternate
Purchasers under this Agreement and the other Transaction Documents have been
paid in full; provided, however, that (a) the rights and remedies of the
Administrative Agent, the Funding Agents and the Purchasers with respect to any
representation and warranty made or deemed to be made by any SolarCity Entity
pursuant to this Agreement, (b) the indemnification and payment provisions of
Article IV, and (c) the agreement set forth in Section 6.8 hereof, shall be
continuing and shall survive any termination of this Agreement.

Section 6.2Waivers; Amendments

.  No failure or delay on the part of the Administrative Agent, any Funding
Agent or any Purchaser in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof, or the exercise of any other power, right or remedy.  The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law.  Any provision of this Agreement may be amended,
waived or otherwise modified in a writing signed by the Issuer, the Originator,
the Manager, the Servicer, the Parent and the Administrative Agent with the
prior written consent of the Majority Facility Investors; provided, however,
that any amendment to the representations, warranties and covenants of the
Servicer in this Agreement in connection with the appointment of a successor
Servicer shall not require the consent of the Issuer, the Originator, the
Servicer or the Parent but will require the agreement of the Successor Servicer;
and provided, further, that no amendment to this Agreement shall, nor shall the
Administrative Agent consent to any amendment to any other Transaction Document,
unless such amendment hereof shall be signed by, or such amendment of such other
Transaction Document shall be authorized by (a) each Funding Agent and each
Non-Conduit Committed Purchaser, in the case of an amendment the purpose of
which is to (i) modify or waive an Event of Default or Amortization Event or
(ii) change (x) the calculation of the Total Borrowing Base, the Class A
Borrowing Base or the Class B Borrowing Base or (y) the definition of any term
used in calculating the Total Borrowing Base, and (b) each Committed Purchaser
directly affected thereby,  in the case of an amendment the purpose of which is
to (i) increase the Commitment of such Committed Purchaser, (ii) reduce the
Purchaser Invested Amount with respect to any Purchaser Group or Non-Conduit
Committed Purchaser or rate of interest to accrue thereon or any fees or other
amounts payable hereunder, (iii) postpone any date for the payment of any
distribution in respect of any Note or interest with respect thereto or any fees
or other amounts payable hereunder or in connection with the termination of any
Commitment, (iv) change any percentage or number which shall be required for the
Purchasers or Funding Agents or any of them to take any action under this
Section 6.2 or any other provisions of this Agreement,  (v) extend or permit the
extension of the Maturity Date with respect to such Non-Conduit Committed
Purchaser or with respect to the Purchaser Group of which such Alternate
Purchaser is a member, as the case may be, except as expressly provided herein,
(viii) modify any conditions precedent to the making of Increases or to the
release of any portion of the Trust

31

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Estate, or (ix) make any modification that would allow for any principal
payment, reduction in Commitment or Increases to be made other than on a pro
rata basis.

Section 6.3Notices, Etc

.  Except where telephonic instructions or notices are authorized herein to be
given, all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall be sent by mail or electronic mail with a confirmation of the receipt
thereof and shall be deemed to be given for purposes of this Agreement five days
after such mail has been deposited or, where applicable, on the day that the
receipt of such electronic mail is confirmed in accordance with the provisions
of this Section 6.3.  Unless otherwise specified in a notice sent or delivered
in accordance with the foregoing provisions of this Section 6.3, notices,
demands, instructions and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses indicated
on the signature pages hereto, and, in the case of telephonic instructions or
notices, by calling the telephone number or numbers indicated for such party on
the signature pages hereto or, in the case of a Purchaser which becomes a party
hereto pursuant to an Assignment and Assumption Agreement, on the signature page
to the Assignment and Assumption Agreement pursuant to which it becomes a party
hereto.

 

Section 6.4Governing Law; Submission to Jurisdiction; Integration

.

(a)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.  THE PARTIES HERETO EACH SUBMIT TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.  Each of the parties hereto irrevocably
waive, to the fullest extent it may effectively do so, any objection which it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.  Nothing in this Section 6.4
shall affect the right of any party hereto to bring any action or proceeding
against any other party hereto or their respective property in the courts of
other jurisdictions.

(b)EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE AMONG
ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS.

(c)This Agreement and the other Transaction Documents contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

32

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 6.5Severability

.  Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 6.6Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.  Delivery of an
executed counterpart of this Agreement by facsimile or other electronic
transmission (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart hereof and deemed an original.

Section 6.7Binding Effect

; Assignment.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and assigns, except that the
Issuer shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent and the
Purchasers, and any assignment by the Issuer in violation of this Section 6.7
shall be null and void.  Notwithstanding anything to the contrary in the first
sentence of this Section 6.7, any Purchaser may at any time, without the consent
of the Administrative Agent, assign all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank; provided, however, that no
such assignment or pledge shall release the transferor Purchaser from its
obligations hereunder.  Each Purchaser may assign to one or more banks or other
entities all or any part or portion of, or may grant participations to one or
more banks or other entities in all or any part or portion of its rights and
obligations hereunder (including, without limitation, its Commitment, its Notes
or its Increases); provided, however, that each such assignment (a) shall be in
form and substance acceptable to the Administrative Agent, (b) shall, unless
such assignee is a branch or wholly owned subsidiary of Credit Suisse AG or a
commercial paper conduit as to which Credit Suisse AG, or a branch or wholly
owned subsidiary thereof, provides a full liquidity and/or credit facility, be
approved by the prior written consent of the Issuer (such consent not to be
unreasonably withheld or delayed), and (c) shall be to a bank or other financial
institution which is acceptable to the Administrative Agent in its sole
discretion.  Any Purchaser may, without the consent of the Issuer, sell
participation interests in its Increases and obligations hereunder; provided,
however, that after giving effect to the sale of such participation, such
Purchaser’s obligations hereunder and rights to consent to any waiver hereunder
or amendment hereof shall remain unchanged, such Purchaser shall remain solely
responsible to the other parties hereto for the performance of such obligations,
all amounts payable to such Purchaser hereunder and all rights to consent to any
waiver hereunder or amendment hereof shall be determined as if such Purchaser
had not sold such participation interest, and the Issuer and the Administrative
Agent shall continue to deal solely and directly with such Purchaser and not be
obligated to deal with such participant.  Upon, and to the extent of, any
assignment (unless otherwise stated therein) made by any Purchaser hereunder,
the assignee or purchaser of such assignment shall be a Purchaser hereunder for
all purposes of this Agreement.  Without limiting the foregoing, each assignee
and each purchaser of an assignment or participation shall, to the fullest
extent permitted by law, have the same rights and benefits hereunder with
respect to the rights and benefits so assigned or participated as it would have
if it were a Purchaser hereunder.

33

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Notwithstanding any other provision of this Agreement to the contrary, a
Purchaser may pledge as collateral, or grant a security interest in, all or any
portion of its rights to receive payments in, to and under this Agreement to a
security trustee in connection with the funding by such Purchaser of Increases
without the consent of the Issuer; provided, that no such pledge or grant shall
release such Purchaser from its obligations under this Agreement or substitute
such security trustee for such Lender as a party hereto.

Section 6.8Confidentiality.

(a)   The parties, their Affiliates and each of their respective members,
stockholders or representatives hereto agree to maintain the confidentiality of
this Agreement, the Notes, the Fee Letters, the other Transaction Documents and
all other related confidential documents and drafts thereof, including research
studies, proprietary technology, trade secrets, know-how, market studies and
forecasts, competitive analyses, pricing policies, the substance of agreements
with customers and others, marketing arrangements, customer lists and other
documents embodying such confidential information (collectively, the
“Confidential Information”) and agree not to disclose Confidential Information
in communications with third parties (other than its employees, accountants,
auditors, agents, advisors, shareholders or counsel (collectively,
“Representatives”); provided, however, that Confidential Information may be
disclosed to third parties to the extent such disclosure is (i) required in
order to comply with any applicable law, order, regulation or ruling, (ii)
required or requested in response to any summons or subpoena or in connection
with any litigation, (iii) requested by any regulatory authority (including any
self-regulatory authority), (iv) provided to any Alternate Purchaser or any
prospective Purchaser (including any provider of credit support in the form of
credit default swap or surety bond or otherwise) or to any rating agency
providing a rating for the Related Commercial Paper or for purposes of
calculating a Purchaser’s regulatory capital requirements, if any, or to any
nationally recognized statistical rating organization to whom any part of such
information is required to be disclosed, pursuant to the terms of the Securities
Exchange Act of 1934 or any rules (including Rule 17g-5) and regulations
promulgated thereunder, provided that the Administrative Agent, each Funding
Agent and each Purchaser, as applicable, inform such person that such
information is sensitive, proprietary and confidential information.  If a party
or any of its Affiliates, respective members, stockholders or representatives
becomes compelled or requested by legal or administrative process to disclose
any Confidential Information, such party shall, to the extent permitted by
Applicable Law and practicable, provide the other party with prompt notice; it
being understood that the other party may seek a protective order or other
appropriate remedy. With respect to the information so compelled or requested to
be disclosed, the first Party shall, and shall cause such Affiliate or such
stockholder, member, Subsidiary or Representative to, furnish only that portion
of such information that it is advised is legally required or requested to be
furnished and shall exercise reasonable efforts, at the expense of the party
whose Confidential Information is being disclosed, to obtain reliable assurance
that confidential treatment will be accorded such information, provided,
however, that failure to obtain such assurance will not diminish the right of
each Funding Agent, each Purchaser, the Administrative Agent or any of their
Representatives to comply with such request or requirement, as set forth in this
Section 6.8(a), without penalty hereunder.  Notwithstanding the foregoing, (i)
each Conduit shall be permitted to disclose Solar Loan performance information
and details concerning the structure of the facility contemplated hereby and by
the Indenture and the Servicing Agreement, in summary form and in a manner not
identifying the Issuer, to the related Alternate Purchaser, to prospective
investors in Related Commercial Paper, and (ii) the Administrative Agent, each
Funding Agent and each Purchaser

34

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(each, a “Recipient”) shall have no obligation of confidentiality in respect of
any information which (v) may be generally available to the public or becomes
available to the public through no fault of theirs, (w) was rightfully known to
the Recipient or was rightfully in such Recipient’s possession prior to the date
of such disclosure, (x) becomes available to the Recipient from a third party
unless to the Recipient’s knowledge such third party acquired such information
from the Issuer and is in breach of an obligation of confidentiality to the
Issuer, (y) has been approved for release by written authorization of the Issuer
or (z) has been independently developed or acquired by the Recipient.

(b)Notwithstanding anything else contained in this Agreement, each party to this
Agreement and any subsequent holder of Notes (and any employee, representative
or other agent of such Person) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure (as such terms are
used in Sections 6011, 6111 and 6112 of the Code and the Treasury Regulations
promulgated thereunder and in applicable state and local law) of an investment
in the Notes and all materials of any kind (including opinions or other tax
analyses) that are provided to such Person relating to such tax treatment and
tax structure; provided that neither Person nor such Person’s employees,
representatives or other agents shall disclose any information for which
nondisclosure is reasonably necessary to comply with U.S. securities laws.

Section 6.9No Bankruptcy Petition

.

(a)Each party hereto hereby covenants and agrees that it will not institute
against or join any other Person in instituting against the Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States prior to the date which is one year and one day after the
payment in full of all outstanding indebtedness of the Conduit.  The agreements
set forth in this paragraph 6.9(a) and the parties’ respective obligations under
this paragraph 6.9(a) shall survive the termination of this Agreement.

(b)Each party hereto hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all Notes, it will not
institute against, or join any other Person in instituting against the Issuer or
the Originator any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.  The provisions of this Section
6.09(b) shall survive the termination of this Agreement.

Section 6.10No Recourse

(a).  (a) Notwithstanding anything to the contrary contained in this agreement,
the parties hereto hereby acknowledge and agree that all transactions with the
Conduit hereunder shall be without recourse of any kind to the Conduit.  The
Conduit shall have no liability or obligation hereunder unless and until the
Conduit has received such amounts from the Notes.  In addition, the parties
hereto hereby agree that the Conduit shall have no obligation to pay the parties
hereto any amounts constituting fees, reimbursement for expenses or indemnities
(collectively, “Expense Claims”) and such Expense Claims shall not constitute a
claim (as defined in section 101 of title 11 of the United States Bankruptcy
Code) against the Conduit, unless or until the Conduit has received amounts
sufficient to pay such

35

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Expense Claims pursuant to the Notes and such amounts are not required to pay
the outstanding indebtedness of the Conduit.  

(b)    The agreements set forth in this Section 6.10 and the parties’ respective
obligations under this Section 6.10 shall survive the termination of this
Agreement.

Section 6.11Setoff

.  The Issuer, hereby irrevocably and unconditionally waives all right of setoff
that it may have under contract (including this Agreement), applicable law or
otherwise with respect to any funds or monies of the Administrative Agent, any
Funding Agent or any Purchaser at any time held by or in the possession of the
Issuer.

Section 6.12Further Assurances

.  Each of the SolarCity Entities agrees to do such further acts and things and
to execute and deliver to the Administrative Agent, each Funding Agent, each
Purchaser or the Indenture Trustee such additional assignments, agreements,
powers and instruments as are reasonably required by such party to carry into
effect the purposes of this Agreement or to better assure and confirm unto such
party its rights, powers and remedies hereunder.  The Administrative Agent, each
Funding Agent and each Purchaser each agrees to do such further acts and things
and to execute and deliver to the SolarCity Entities such additional instruments
as are reasonably required by such party to carry into effect the purposes of
this Agreement or to better assure and confirm unto such party its rights,
powers and remedies hereunder.

Section 6.13USA Patriot Act

.  Each Purchaser hereby notifies the Issuer that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Issuer, which information includes the name and
address of the Issuer and other information that will allow such Purchaser to
identify the Issuer in accordance with the Patriot Act.

 

 




36

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

FTE SOLAR I, LLC, as Issuer

 

By: /s/ Lyndon Rive

Name:  Lyndon Rive

Title:    President

Address for notices:
c/o SolarCity Corporation

3055 Clearview Way

San Mateo, California 94402


Attention: General Counsel
Telephone: (650) 638-1028
Email:

SOLARCITY FINANCE COMPANY, LLC,
  as Originator

 

By:   /s/ Seth Weissman

Name:  Seth Weissman

Title:    President

Address for notices:

c/o SolarCity Corporation

3055 Clearview Way

San Mateo, California 94402

 


Attention: General Counsel
Telephone: (650) 638-1028
Email:


37

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SOLARCITY FINANCE COMPANY, LLC,

as Servicer

 

By:   /s/ Seth Weissman

Name:  Seth Weissman

Title:    President

 

Address for notices:
3055 Clearview Way

San Mateo, California 94402


Attention: General Counsel
Telephone:  (650) 638-1028
Email:


SOLARCITY CORPORATION,
  as Parent and Manager

By: /s/ Lyndon Rive

Name:  Lyndon Rive

Title:    Chief Executive Officer

3055 Clearview Way

San Mateo, California 94402


Attention: General Counsel
Telephone: (650) 638-1028
Email:


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, NEW YORK BRANCH
as Administrative Agent


By:       /s/ Jason Muncy
             Name: Jason Muncy
             Title: Vice President

By:       /s/ Oliver Nissenson
            Name: Oliver Nissenson
            Title: Director

Address for notices:
Eleven Madison Avenue
New York, NY 10010

Attention: Asset Finance Group
Telephone: [***]
Email: [***]

 

 

 




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

GIFS Capital Company, LLC
as Conduit

By:       /s/ R. Scott Chisholm
Name:  R. Scott Chisholm
Title:  Authorized Signer

Address for notices:
Suite 4900

227 West Monroe Street.

Chicago, IL 60606

 

Attention: Operations
Telephone: [***]
Email: [***]





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Alternate Purchaser


By:       /s/ Jason Muncy
             Name: Jason Muncy
             Title: Authorized Signatory

By:       /s/ Oliver Nissenson
            Name: Oliver Nissenson
            Title: Authorized Signatory

Address for notices:
Eleven Madison Avenue
New York, NY 10010

Attention: Asset Finance Group
Telephone: [***]
Email: [***]

 

 




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, NEW YORK BRANCH
as Funding Agent


By:       /s/ Jason Muncy
             Name: Jason Muncy
             Title: Vice President

By:       /s/ Oliver Nissenson
            Name: Oliver Nissenson
            Title: Director

Address for notices:
Eleven Madison Avenue
New York, NY 10010

Attention: Asset Finance Group
Telephone: [***]
Email: [***]

 

 

CREDIT SUISSE SECURITIZED PRODUCTS MASTER FUND, LTD.
as Non-Conduit Committed Purchaser

By: Credit Suisse Asset Management, LLC,

   in its capacity as investment manager

 

 

By:       /s/ Mark Barres
             Name: Mark Barres
             Title: Authorized Signatory

By:       /s/ Gary Buchalter
            Name: Gary Buchalter
            Title:

Address for notices:
c/o Credit Suisse Asset Management, LLC,

One Madison Avenue, 10th Floor

New York, NY 10001

 

Attention:
Telephone:  [***]
Email: [***]

 






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 



SCHEDULE I

 

Conduit or Non-Conduit Committed Purchaser

 

 

Class

 

Alternate Purchaser

 

 

Funding Agent

 

Commitment Percentage

 

Purchaser
Commitment Amount

GIFS Capital Company, LLC (Conduit)

A

Credit Suisse AG, Cayman Islands Branch

Credit Suisse AG, New York Branch

80%

$160,000,000

Credit Suisse Securitized Products Master Fund, Ltd.  (Non-Conduit Committed
Purchaser)

B

N/A

N/A

20%

$40,000,000

 

 

 

42

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



Schedule 3.1(k)

Organizational Chart

 

[g201505060343015781337.jpg]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



Schedule 3.1(n)

Environmental Matters

None.

 




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



EXHIBIT A

 

Form of Borrowing Notice

 

__________  __, 20__

 

 

To:Credit Suisse AG, New York Branch, as Administrative Agent

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Jason Muncy

      Robbin Conner

Email:list.afconduitreports@credit-suisse.com

robbin.conner@credit-suisse.com

abcp.monitoring@credit-suisse.com

 

[Funding Agents]



Credit Suisse Securitized Products Master Fund, Ltd.

c/o Credit Suisse Asset Management, LLC

One Madison Avenue, 10th Floor

New York, NY 10001

Email: list.ai-hfmo@credit-suisse.com

            list.cs-spf-coo@credit-suisse.com

            list.cs-spf@credit-suisse.com

 

SolarCity Finance Company, LLC, as Servicer

3055 Clearview Way

San Mateo, CA 94402

Attention: General Counsel

 

Ladies and Gentlemen:

 

Reference is made to the Note Purchase Agreement, dated as of January 9, 2015
(as amended, restated, supplemented and/or otherwise modified from time to time,
the “Note Purchase Agreement”), by and among FTE Solar I, LLC, as Issuer  (the
“Issuer”), SolarCity Finance Company, LLC, as Originator and as Servicer,
SolarCity Corporation, as Parent and as Manager, the Purchasers from time to
time party thereto, the agent bank for each Purchaser Group from time to time
party thereto (each such party, together with their respective successors in
such capacity, a “Funding Agent”) and Credit Suisse AG, New York Branch, in its
capacity as agent for the Purchasers and the Funding Agents (in such capacity,
the “Administrative Agent”).  Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the “Standard
Definitions” attached to the Note Purchase Agreement as Annex A.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

In accordance with Section 2.2 of the Note Purchase Agreement, the Issuer hereby
requests that the Purchasers provide an [initial advance] [Increase] based on
the following criteria:

 

1. Requested [initial Aggregate Outstanding Note Balance] [Note Increase
Amount]:



Class A (80%):

Class B (20%):

  

2. Requested date of Funding: ________ __, 20__

 

3. $[      ] should be transferred to the Liquidity Reserve Account

 

Account(s) to which each Funding Agent and Non-Conduit Committed Purchaser
should wire the balance of the requested funds:

 

Bank Name:

ABA No.:

Account Name:

Account No.:

Reference:

 

4. [Attached to this notice as Exhibit A is the Borrowing Base Certificate in
connection with this

Funding.]1

 

Very truly yours,

 

FTE SOLAR I, LLC

 

By: ___________________________

Name

Title:

 

 

1 

To be delivered in connection with an Increase.

A-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



ANNEX-A

Borrowing Base Certificate

FTE Solar I, LLC

[_________], 20[_]

In connection with that certain Note Purchase Agreement, dated as of January 9,
2015 (the “Note Purchase Agreement”), by and among FTE Solar I, LLC, as
Issuer  (the “Issuer”), SolarCity Finance Company, LLC, as Originator and as
Servicer, SolarCity Corporation, as Parent and as Manager, the Purchasers from
time to time party thereto, the agent bank for each Purchaser Group from time to
time party thereto (each such party, together with their respective successors
in such capacity, a “Funding Agent”) and Credit Suisse AG, New York Branch, in
its capacity as agent for the Purchasers and the Funding Agents (in such
capacity, the “Administrative Agent”),  the Issuer hereby certifies that:

1.  The Aggregate Outstanding Note Balance will not exceed the Total Borrowing
Base, after giving effect to the Increase requested in the attached Borrowing
Notice.

2.The attached Schedule I sets forth the Total Borrowing Base, the Class A
Borrowing Base, the Class B Borrowing Base (collectively, the “Borrowing Base
Calculations”) and provides all data used, in Excel format, to calculate the
foregoing as of the Funding Date and the computations reflected in the Borrowing
Base Calculations are true, correct and complete.

Capitalized terms used but not defined herein shall have the meanings specified
in the Note Purchase Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

FTE Solar I, LLC, as Issuer

By



Name:  

Title:  

 

 




A-2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



EXHIBIT B

 

List of Closing Documents

 

 




A-3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



Annex A

 

Standard Definitions

 

A-4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

 